[image_208.jpg]Summit Executive Center

[image_209.jpg][image_210.jpg][image_211.jpg][image_212.jpg]This Agreement is
made between Summit Executive Center ("Summit") and Marij Agricultural, Inc.
("Client") The beginning date of this services agreement is May 21, 2014 and
this Agreement is for a term of (12) twelve full calendar months ending on
November 30, 2014

USE OF OFFICE: During the term of this Agreement, Client may have use of:
(Official Mailing Address)

Mari/ Agricultural, Inc. 13575 58th St. North #138 Clearwater, FL 33760-3721
Phone Number TBA

Client will pay total monthly fees of $ 835.22, plus any incidental charges.
Total Fees are payable to Summit in advance, and are DUE ON THE FIRST DAY OF THE
MONTH WITHOUT NOTICE: If not paid by the 5th of the month, Client will pay a
late charge of 10% of total fees, or $10 whichever is greater. In the event that
Client becomes a client at large or sufferance, Client agrees to pay Total Fees
at 133% of the month preceding the end of the mutually agreed upon term.

PAYMENT UPON EXECUTION: Submission of this instrument for examination does not
constitute a reservation of or option for the office on the part of Summit. This
agreement becomes effective only upon execution by both Summit and Client and
the following funds being paid to Summit by the Client: all six months service
agreement fee, a refundable retainer equal to a one month Service Agreement fee
plus refundable key deposit and a one-time set-up fee for interne, telephone,
furniture and signage if applicable for a total of $ 6,313.50. With the
execution of this agreement, Client will maintain a Refundable Retainer as
mentioned above with Summit, equal to one month's Total Fees, which also shall
serve as security for the full and faithful performance of each and every term,
condition, covenant and provision of this agreement. Client agrees that the
Refundable Retainer shall be forfeited in the event Client terminates the
Agreement prematurely. In the event Client defaults on the performance of any of
the terms hereof or does not accept or abandons the office, Summit may use,
apply or retain the whole, or any part, of the Refundable Retainer for the
payment of any fees accrued by Client hereunder. If Client shall, at the end of
the Term, have fully and faithfully complied with all of the terms and
provisions of this agreement, the Refundable Retainer, or any balance thereof,
shall be returned to Client within sixty days of the Termination Date. It is
agreed that Client shall pay a reasonable charge for painting (not to exceed
$400) and cleaning (not to exceed $200) each office occupied less than 12 months
by Client and that Summit may utilize the Refundable Retainer to offset such
charge. Client shall not be entitled to interest on the Refundable Retainer and
same need not be kept separate and apart.

INCLUDED SERVICES: Client shall have 24/7 Access to the building subject to a
Client specific key code and monitored, recorded video surveillance as well as
use of the following services during Weekdays from 9:00 a.m. to 5:00 p.m.,
excluding Holidays, at no additional charge: the exclusive and private use of
Office Number 138 furnished with appropriate Summit furniture, wired Internet
access, one Summit VoIP telephone (for internal calls, paging and security);
additional Telephone services, if any, are in Telephone Service Exhibit, lobby
receptionist service, incoming mail and package handling, janitorial services
and usual and customary electricity and water, as well as eight (16) hours of
conference room access per month and unlimited parking for Client and Client's
guest(s). Any conference room usage above the 16 hours per month will be
purchased by Client at a discounted rate. Client may carry over any unused
amount of conference room time.

All components of the telecommunications package including any telephone numbers
used by Client will remain at all times the property of Summit. Client will
acquire no rights to the components beyond the term specified by Summit. If
Client wishes to retain Client's phone number should Client choose to terminate
this agreement, Client will be responsible for all fees and paperwork required
to port Client's number elsewhere. Client will also pay to Summit a sum equal to
the amount required for Summit to acquire a replacement phone number from
Summit's provider. In the event that any toll fraud is traceable to
tele-communications services employed by Client, Client will reimburse Summit
for all charges associated with the fraud. This may include, but is not limited
to, unauthorized use of telephone lines or Internet. Consideration will be given
to reassign telephone number to Client upon satisfactory disposition of final
billing.

The Summit Building's Telephone Service runs over fiber, has priority over data
and QOS is guaranteed. Summit will perform any and all remedial maintenance
under Summit's standard business day, i.e., 9:00 am to 5:00 pm, Monday - Friday,
Summit holidays excluded. Summit will respond to claims for major failures
(i.e., failures that materially affect the operation of the equipment

[image_213.jpg]

1

Text Box: Initialed: [image_214.jpg][image_215.jpg]

determined by Summit within four (4) hours of notification, Summit will respond
to minor failures within twenty-four (24) hours of notification. If repairs are
necessitated by Client's misuse or abuse, the repair charges will be billed to
Client's account. Client is not authorized to order any repairs or to make any
repairs itself.

Summit will provide Internet service to Client via a fiber optic, local area
network (LAN) through a private VLAN. Client agrees to protect the integrity and
security of the LAN by installing and maintaining virus protection on each of
its computers. It is the responsibility of Client to have sufficient
understanding of computer network and virus issues or Client shall employ a
consultant for such purposes. It is not Summit's responsibility to protect
Client from spammers, hackers and viruses. If Summit discovers that Client's
computers have been infected or corrupted by such outside threats, Summit will
disconnect Client from the VLAN and, if necessary, retain an IT consultant to
undertake whatever repairs are required as a result of Client's negligence on
these matters. In such case, Summit will bill Client for the full amount plus
20% of the IT Consultant's charges. If Client intends to use the internet for
"intense" applications, Client will notify Summit of its intention and the
amount of bandwidth required. Summit will provide additional bandwidth to Client
at market rates. Summit reserves the right to "throttle" Client's internet usage
if it becomes excessive.

DAMAGE: Client shall not damage or deface the walls, floors, or ceilings or make
or suffer to be made any waste, obstruction or unlawful, improper or offensive
use of the Office or the common areas. Client shall not cause damage to any part
of the Building or the property of Summit or disturb the quiet enjoyment of any
other Client in the Building. Client further agrees to utilize a Summit provided
plastic chair mat normally used to protect carpet. Damage to the carpet from
failure to use a chair mat shall not be considered normal wear and tear and
Client shall be responsible for such damages, including but not limited to, the
cost of replacement of the entire carpet in the Office.

The Client hereby indemnifies and agrees to hold Summit harmless from and
against any and all damage, loss, cost and expense of any nature, whether to the
office or to the building, or any part thereof, or to Summit or to other clients
in the Building resulting from any act of neglect of the Client or of the
Client's guests, agents, or employees. Summit may, at Summit's option, repair
any such damage to the office or the building and restore the office to the
condition required. Client shall, upon demand by Summit, reimburse Summit for
the total cost of such repairs plus a sum equal to fifteen (15%) percent of such
cost to cover the overhead of Summit.

In the event that any property belonging to Client is forgotten or left behind
in the office after the end of the Agreement or upon Client vacating the space
prematurely, Summit shall have the right to destroy or otherwise dispose of such
property as it sees fit. Summit may charge to the Client the cost for the
removal of such property.

COMPETING SERVICES: Client will not sell any goods or perform any services in
competition with Summit.

ALTERATIONS: Client will not make any "major" alterations to its office unless
it obtains prior written approval from Summit. Approval may be conditioned on
(a) agreement that improvements will remain the property of the Summit, even at
the termination of Client's Agreement; (b) Client making deposit; (c) agreement
by Client that it will return the office to its original condition when it
vacates; or (d) some combination of conditions (a), (b), and (c).

SUBLEASE: This Agreement is not a lease or a rental agreement. Client may not
sublease, assign or encumber the office used.

PROSELYTIZING SUMMIT EMPLOYEES: Understanding that finding, hiring, and training
employees are time-consuming and expensive processes, Client agrees that it will
not, during the term of this Agreement or within one year afterwards, hire or
"place" any person who has been an employee of Summit within six months prior to
the time they are hired by Client. If Client violates this paragraph, it will be
liable to Summit for liquidated damages in an amount equal to six months' wages
of the employee, at the rate Summit last paid that employee.

COMPLY WITH THE LAW: You must comply with all relevant laws and regulations in
the conduct of Client's business. Client must do nothing illegal. Client must
not do anything that may interfere with the use of the building by Summit or by
others, cause any nuisance or annoyance, or increase the insurance premiums
Summit have to pay or cause loss or damage to Summit or to the owner of any
interest in the building. Client acknowledge that (a) the terms of the forgoing
sentence are a material inducement to Summit for the execution of Client's
agreement and (b) any violation by Client of the foregoing sentence shall
constitute a default by Client hereunder, entitling Summit to terminate Client's
agreement or exercise any default remedy enumerated below.

INSURANCE: It is the Client's responsibility to arrange insurance for the
property that Client brings into the building and for any liability to employees
and to any third parties associated with Client.

PERSONAL PROPERTY DAMAGE: Summit is not liable for any damage to personal
property owned by Client, its guests, customers, Client's invitees or visitors,
unless the damage is caused by Summit's own negligence or that of Summit's
employees.

2

Text Box: Ini Med: [image_216.jpg]PERSONAL INJURY: Summit is not liable for
personal injury suffered by Client, Client's guests, customers, invitees or
visitors, unless the injury is caused by Summit's own negligence or that of
Summit's employees.

CONVERSION: If Client vacates the premises and leaves behind any personal
property of any kind, that property will be considered abandoned by Client. If
Client defaults in the payment of sums due to Summit and Summit changes the
locks, removes Client's property, or otherwise denies Client access to the
office, Summit will not be guilty of conversion.

INDEMNITY: If a claim is made against Summit because of some action or inaction
of Client or Client's guests, customers, invitees or visitors, Client will
indemnify Summit and hold it harmless from those claims. This indemnity includes
not only the amount of any such claim, but also all reasonable costs in
investigating and defending those claims. Further, in the event that any of
Summit's employees travel off-premises at the request of Client and that travel
results in damages or exposes Summit to liability, then Client will indemnify
Summit and hold it harmless from any such claims or damages. This indemnity
includes not only the amount of any such claim, but also all reasonable costs in
investigating and defending those claims.

EXCLUSIVITY: Summit has the right to enter Client's office for maintenance,
safety, cleaning, showing the office to prospective clients, and in the ordinary
course of providing services requested by Client.

WAIVER: If Summit allows any default or variance in this Services Agreement, it
will not constitute a waiver of its rights. No matter how many times Summit
allows the default, variance or a variety of defaults or variances by Client or
others, it may still, without advance notice, require strict adherence to this
Services Agreement or prohibit future variances.

RENEWAL: Upon the end of the Term, or any extension thereof, the term of this
Agreement shall be automatically extended for the same period of time as the
initial term, upon the same terms and conditions as contained herein, unless
either party notifies the other in writing to the contrary at least 60 days
prior to the termination date.

Upon each anniversary date of the original Services Agreement or subsequent
amendment, whether during the initial Term or as extended as provided herein,
the total monthly fees shall be automatically increased by five percent (5%) of
the total fees of the month preceding the anniversary date.

MAIL FORWARDING: After termination expiration of this Agreement, it is Client's
responsibility to make arrangements for the forwarding of all mail with the U.S.
Postal Service.

EVENTS OF DEFAULT: The following are Events of Default:

a)  Charges becoming past due;

b)  Default in any other terms of this Services Agreement, but only if Summit
gives Client written notice of the default, and Client fails to cure the default
within five (5) days of the notice.

REMEDIES: On default, Summit may choose any or all of the following remedies:

a)  Terminate this Agreement;

b)  Accelerate the Fixed charges, and demand all sums due immediately;

c)  Take possession of all property in Client's office or stored by Client on
the premises and store it, at Client's expense, until full satisfaction of any
past due amount, lien or judgment owed to Summit;

d)  Deny Client access to the office and deny use of any of services; and

e)  Any other remedies allowed by law, including requiring payment of any and
all attorney's fees, pre and post judgment interest on amounts past due, court
and service fees, expenses incurred by attorneys and any other reasonable costs
incurred by Summit as a result of the default, including reinstatement fees,
collection fees and costs associated with travel.

OTHER CONSEQUENCES OF DEFAULT: In the event of default, Summit may immediately
cease providing Client with any or all services, including telecommunications
services and Internet access.

SUMMIT'S AGENTS: The only persons who have authority to act for Summit and to
bind Summit are the managers of Summit as designated by Workspace Holding Corp,
a Florida corporation. Until and unless written notice is received from
Workspace Holding Corp's Chief Executive Officer, no one else has any authority
to act on behalf of Summit.

NOTICES: Notices to the Client should be sent to the address of the office used
by Client in the Summit Building as designated above. Notices to Summit must be
sent to: Summit Management 13575 58th Street North #200, Clearwater, FL 33760.
Notice must be by personal delivery, email, or certified mail and receipt must
be acknowledged or receipted in writing.

3

PERSONAL GUARANTOR: Personal Guarantor is liable for all sums due under this
Agreement, any extensions, any amendment executed contemporaneously with this
agreement, and for any other sums due from Client to Summit, no matter when or
how incurred. Summit does not have to attempt collection from Client before
proceeding directly against Guarantor. Guarantor will not be released unless
Summit specifically releases Guarantor in writing and signed by an agent of
Summit.

RETURNED CHECK: If, for any reason, a check is returned, Client will pay an
additional charge of $35.00 per returned check. For the purposes of calculating
late charges or events of default, if a check is returned, it will be as if the
payment represented by the check had never been made.

ESTOPPEL CERTIFICATES: Upon written request, Client agrees to furnish Summit
and/or any subsequent lender holding a mortgage with an estoppel certificate
stating that Client is in possession of the Premises, is paying any and all fees
in accordance with the terms of this Agreement, knows of no offsets or defenses
against Summit, except as set forth in such estoppel certificate, and such other
information as reasonably requested.

SUBORDINATION: This Agreement, the estate created thereby, and all right, title
and interest of Client in, to and under this Agreement or the Premises are
hereby subjected and subordinated and shall remain in all respects subject,
subordinate and junior, to the lien, operation and effect of the Mortgage of any
Lender of Summit, as fully and with the same effect as if the Mortgage had been
duly executed and recorded, and the indebtedness secured thereby had been fully
disbursed prior to the execution of this Agreement or the possession of the
Premises by Client. The provisions of this section shall be self-operative and
shall apply with equal force and effect to any and all modifications of the
Mortgage or of any other documents evidencing or securing the loan, and to any
restructuring of the indebtedness evidenced or secured by the Mortgage or any
such other loan documents, but Client will execute and deliver any additional
instruments as may be reasonably required to evidence such atonement.

[image_217.jpg]Text Box: [image_218.jpg]Text Box: E RE [image_219.jpg]Text Box:
E ABOVE P GES AND AGREE TO ALL TERM A PROVISIONS INCLUDING THE ULES AN 0 '411.
ULATIONS", "SUMMIT BIL G RMATION", "TECHNOLOGY [image_220.jpg]Text Box: S ERVIC
j ip [image_221.jpg][image_222.jpg][image_223.jpg]Text Box: [image_224.jpg]ALL
PARTIE ATTACHED EXHIBIT"

Text Box: | 1 [image_225.jpg][image_226.jpg]Text Box: z
[image_227.jpg][image_228.jpg]Text Box: Ale [image_229.jpg][image_230.jpg]Text
Box: Date: _ [image_231.jpg]Text Box: ruemMitald, Summit Manager)
[image_232.jpg]Summit:

Text Box: [image_233.jpg]Text Box: ft 63 1 AO 61A|7 [image_234.jpg]Text Box:
Date: 2. I [image_235.jpg]Clien

 

4

 



 

5

Initialed:

[image_236.jpg][image_237.jpg]DvwyeE: cir.Grif aplit not rivargh or. qeTycG
[1.1G Anfsq)2' WW2' or. eGuiraa OL W lts OL 2iIttGL to pc mugs 5uA opcmciroli

6

[image_238.jpg]

Summit

Executive Center

EXHIBIT A: RULES AND REGULATIONS These Rules and Regulations are subject to
amendment by Summit at any time.

1. Normal Building Hours are from 9:00 am to 5:00 pm, Monday through Friday
excluding Holidays.

2.   Summit reserves the right to exclude loiterers, vendors, solicitors, and
peddlers from the Building and to require registration of satisfactory
identification or credentials from all persons seeking access to any part of the
Building outside normal business hours. Summit will exercise its best judgment
in the execution of such control but shall not be liable for the granting or
refusal of such access.

3.   The sidewalks, entry passages, corridors, halls, elevators, and stairways
shall not be obstructed by clients or used by same for other than those of
ingress and egress. Only authorized custom made door signs are permitted on the
outside of the office. No paper signs or business cards will be allowed.

4.   The floors, skylights and windows that reflect or admit light into any
place in the Building shall not be covered or obstructed by clients.

5.   Restroom facilities and other water apparatus shall not be used for any
other purpose other than for which they were constructed and intended. No
rubbish or other obstructing substances shall be disposed inappropriately. The
expense of any breakage, stoppage, or damage resulting from a violation of this
provision shall be borne by the Client involved whether such damage was the
fault of that Client directly or that Client's officers, employees, agents,
patrons, customers, licensees, visitors, or invites

6.   Clients shall not injure, overload or deface the Building, the woodwork, or
the walls of the Premises, nor carry on upon the Premises any noxious, noisy, or
offensive business, nor store in the Building or on the Premises any flammable
or odorous materials.

7.   Client, its officers, agents, employees, patrons, customers, licensees,
invites, and visitors shall not solicit in the building, parking facilities or
common areas, nor shall Client distribute any handling or other advertising
matter in or upon automobiles parked in the Building's parking facilities.

8.   Summit will not be responsible for lost or stolen property, equipment,
money, or any article taken from the Premises, Building or parking facilities,
regardless of how and when such loss occurs.

9.   The Client shall not put additional locks or latches upon any door without
Summit's approval.

10.   Summit will provide and install all required letters or numerals at office
entry, the cost of which shall be reimbursed or paid by Client. All such letters
and numerals shall mirror the standard graphics for the Building and no other
lettering or numbering shall be used or permitted on the Premises without
Summit's prior written consent.

1. PHOTOCOPIES: (Price per copy determined by monthly volume)

Black and White < 500 > 500 Color: < 500 > 500

Do it yourself .11 each .10 each .53 each .43 each

Summit Staff does it < 500 > 500 Color: < 500 > 500

for you. .14 each .13 each .59 each .49 each
All scans are .10 each

"--"\ 2. OUTGOING MAIL: Cost + 10%

[image_239.jpg][image_240.jpg]Initialed:

7

3. CONFERENCE ROOMS: Geneva, Cancun, Glassboro and others are available on first
come basis for Summit clients.

[image_241.jpg]

Summit

Executive Center

EXHIBIT B: SUMMIT BILLING INFORMATION

Company Name: a AALZA/ ,Srit'SL.04 azi 116 iet c urn) A,4-e,i

64-olt‘ AL) SC-c, A

[image_242.jpg]Address:

[image_243.jpg]



 

Text Box: Initialed: [image_244.jpg]A/P Contact Name: #

[image_245.jpg]A/P Phone #: 727 —1/ 9 02 o S _______________________ E-mail P&
T, (.1.7 7;44VA-64/ Co en

Occupants Name: KUL—k‹,- P&11.1.1 LE 0 CAA/co

E-mail_______________________________________________________ Cell
Phone_________________________________________________

Present Home Address: 2 8:1(' Cr PPE- 1/44K A __

City/State/Zip: A E'er/ #AALog-, FL. ,.?(It

Emergency Contact Name: bizt?$16 PeozT-lue- Phone#: - 3 Yss-

[image_246.jpg][image_247.jpg]Relationship: _______________________

8

Summit

Executive Center

EXHIBIT C: TECHNOLOGY EXHIBIT

The Summit Building's Telephone Service runs over fiber and Quality of Service
(QOS) is guaranteed. Voice has been programmed to have priority over data. It is
Summit's responsibility to maintain all telephone instruments and telephone
connectivity in good working order. If connectivity is disrupted due to
negligence on the part of Client, Client will be obligated to pay a reconnection
fee of $100 per hour, 1/2 hour minimum and in 'A hour billing increments.

Summit will perform any and all remedial maintenance under Summit's standard
business day, i.e., 9:00 am to 5:00 pm, Monday - Friday, Summit holidays
excluded. Summit will respond to claims for major failures (i.e., failures that
materially affect the operation of the equipment as determined by Summit) within
four (4) hours of notification. Summit will respond to minor failures within
twenty-four (24) hours of notification. If repairs are necessitated by Client's
misuse or abuse, the repair charges will be billed to Client's account. Client
is not authorized to order any repairs or to make any repairs to Summit hardware
itself.

When providing access to the Internet, Summit's responsibility is to provide
service to Client via a fiber optic, local area network (LAN) through a private
VLAN, to a jack in Client's office. Summit can provide switches and CAT V
wiring. It is Client's responsibility to configure and maintain the computer's
ability to access the Internet. If a public IP address and router is necessary,
Summit will provide the IP Address. However, Client will be responsible for
providing and programming the router and guaranteeing that it is secured. If
Summit determines that Client's router is open and/or unsecured, Summit has the
authority to hire an IT Consultant and invoice Client at the Consultant's hourly
rate plus 20%.

Client agrees to protect the integrity and security of the LAN by installing and
maintaining virus protection on each of its computers. It is the responsibility
of Client to have sufficient understanding of their computer network and virus
issues or employ a consultant for such purposes. It is not Summit's
responsibility to protect Client from spammers, hackers and viruses. If Summit
discovers that Client's computers have been infected or corrupted by such
outside threats, Summit will disconnect Client from the VLAN and, if necessary,
retain an IT consultant to undertake whatever repairs are required as a result
of Client's negligence on these matters. In such case, Summit will bill Client
for the full amount plus 20% of the IT Consultant's charges.

If Client or a member of Client's staff insists that Summit's staff diagnose or
repair Internet issues, if the issue was caused by Summit's negligence,
equipment failure or Summit's service provider's lack of connectivity, there
will be no charge to the Client. If the issue was due to Client's inability to
diagnose or repair issues that are/were Client's responsibilities, Client will
be invoiced at $100 per hour, 1/2 hour minimum and 'A hour increments for a
technician of Summit's choosing to make the necessary repairs.

[image_248.jpg][image_249.jpg]Text Box: Agreed to by Clien [image_250.jpg]"Text
Box: Date: ?| " [image_251.jpg]Text Box: Initialed: W-P
[image_252.jpg][image_253.jpg][image_254.jpg][image_255.jpg]If Client intends to
use the internet for "intense" applications, Client will notify Summit of its
intention and the amount of bandwidth required. Summit will provide additional
bandwidth to Client at agreed upon market rates Summit reserves the right to
"throttle" Client's internet usage if it becomes cessive.

9

[image_256.jpg]Text Box: MARI [image_257.jpg]Text Box: 4--
[image_258.jpg][image_259.jpg][image_260.jpg][image_261.jpg]AGRICULTURAL, /N4C.,

May 21, 2014

Summit Executive Suites 13575 58th Street North Clearwater, FL. 33760

RE: Suite 138

To Whom It May Concern,

Marij Agricultural, Inc. 15500 George Blvd. Suite A

[image_262.jpg]Clearwater, Florida 33760

[image_263.jpg]

Below are the terms that were agreed upon today, May st,/ 014, for occupancy.

17

1)  The lease will be a 6 month lease (prorated for 1i s n May) at a rate of
$775.00 monthly or $4,844 paid in full plus tax
and one month refundable security deposit which include cleaning service, free
coffee and bottled water for our guests and all i electric & janitorial services
for suite 138.

2)  Marij Agricultural, Inc. will get 16 hours (Included in the lease at no
charge) of conference room usage in any one of the 8 rooms provided. Any unused
portion will be rolled over and accumulated for the future months. If Marij
Agricultural, Inc. uses all 16 hours and any accumulated roll over time for any
one month, the rate will be $25 - $40 plus tax hour for a

iti

......... . ,,, 4./2ts (2.. N \

3)  Marij Agricultural, Inc. will get all matching furniture for the 2 office
suites which would include 2 desks eacV a la e
back chair and 2 front chairs, a conference table with 4 matching chairs, 1
large book cases, 1 small book case with plant on top 2 trash cans and 2 large
green silk plants.

4)  Marij Agricultural, Inc. will get free hard wired high speed Internet into
suite #138.

5)  Marij Agricultural, Inc. will get one PO Box #138 with a refundable deposit
for the key provided.

6)Marij Agricultural, Inc. will be provided with one entry keys for suite 138
and can make additional keys at their expense.

7)Marij Agricultural, Inc., at their option, can lease monthly phone lines at a
cost of $49.95 plus $10 per hand set and $39.95 for full, live answering
services, plus tax.

8)[image_264.jpg][image_265.jpg][image_266.jpg]Text Box: Date: S-11--|y
[image_267.jpg]Text Box: arij Agricultural, Inc. [image_268.jpg]Text Box:
Richaid)K. Pertile - Presi ent [image_269.jpg]Text Box: I [image_270.jpg]Text
Box: [image_271.jpg][image_272.jpg]Text Box: LI mit Ex cutive Suites Management
[image_273.jpg]Text Box: l'11126111111111116120111111211111111111
[image_274.jpg][image_275.jpg][image_276.jpg][image_277.jpg]After 4 full months
(Oct ft 2014) the landlord with notify us in writing about renewal. Marij will
be provided the option to renew for an additional six months at the same rate of
$775 plus tax per month or $785 per month for a 3 month lease or 95 on a month
to mp kh basis going forward beginning Dec. 1St 2014.

10

Exhibit A

    Qty
1

Monthly
Recurring
Charges

$ 722.55

Refundable
Retainer One-Time Fees & Total Due Prior to Moving In     Rent Amount      
Sales Tax Rent     $ 50.58     Total Monthly Rent/Std. Furniture with Tax     $
773.13    

Technology Package

Internet (Bright House 15 mbps Hardwired Fiber Circuit)

---

—

,

     

Internet Usage Fee (12 Month Agreement) $ 49.95

Internet Usage Fee (6 Month Agreement) 52.45

Internet Usage Fee (3 Month Agreement) $ 54.95

Internet Usage Fee (Month to Month Agreement) 57.95

Taxable
Taxable

0

1 .

$ -

$ 52.45

-

    Taxable 0     Taxable  0 -     Internet Sub-total 52.45    

Telecommunications Sales Taxes

Telephone Line and Usage Packages (VOIP/SIP Internet Trunking)

    9.65               Exhibit D (including Taxes) r   1 $ -     Total Monthly
Technology Package     62.10       Taxable Taxable ' 0       Additional Office
Furniture Rentals      

Desk & Chair & Floor Mat $ 20.00

Conference Table with 3 Guest Chairs $ 15.00

$ -     0 : $     File Cabinet or (2) Guest Chairs $ 10.00 Taxable 0 $ -    
Sales Tax on Furniture Rental           Total Monthly Furniture Rental Package
with Taxes     $             $  

773.13

Refundable Retainer Rent (with Tax)

Refundable Retainer Technology Package (with Tax)

      • $ 62.10   Refundable Retainer Additional Furniture Rental Fees (with
Tax)     : $ -   Refundable Key Retainer $ 19.95   2 • $ 39.90              
Office Preparation, Technology Connection & Telephone Programming Fees        

$

125.00

$ -

$

Office Maintenance and/or Telephone Line and Internet Relocation Fee $ 79.95

One-Time Set-Up Fee $ 125.00

Total Preparation and Installation Fees

Other One-Time Charges

Non-Taxable
Non-Taxable 0
1                       Technical Support for installation (/Hr) $ 79.95
Non-Taxable 0     One-Time Admin Fee for Porting 79.95 Non-Taxable 0   Total
Fees   0 1 $ 835.22 1 $ 875.12 1 $ 1,835.35                                    
                                    Discounts & Promotions .          

 

on.awrv-)

TOT AL---

1/t/ e, 3/ 3, 9-c)

       

11

Text Box: [image_278.jpg]Text Box: 1007 [image_279.jpg]Text Box: MART
[image_280.jpg]Text Box: From Soil to Oil 15500 George Blvd Ste A Clearw6ter,
FL. 33760 [image_281.jpg]Text Box: ) [image_282.jpg]Text Box: AGRICULTURAL,
`ANC. [image_283.jpg]Text Box: 4-2 [image_284.jpg]Text Box: DATE
[image_285.jpg]Text Box: 12,1 .st 63-8300-2631 [image_286.jpg]Text Box: O
[image_287.jpg]Text Box: 8 [image_288.jpg]Text Box: T THE PAY N.Q ORDER OF ) V
VIA 141 UT| 126-Yviezyl-' [image_289.jpg]Text Box: $1(6 315.
[image_290.jpg]"Text Box: fl*ridacentrar ~hrrmnni.;?ya,amn he,* rv, IkIX It. ?
TM" H.017011.1.1nC01113.6n3?33.1.2.3 " [image_291.jpg]Text Box: r
[image_292.jpg]Text Box: rytorsmt-S bfq 1p.kavt 2)"t3 FOR [image_293.jpg]Text
Box: lL 0, [image_294.jpg]Text Box: 2 C. 3 8 3 0 0 : 0 0 0 [image_295.jpg]Text
Box: 9 4 3 4 90 S 211a 0 0 ? [image_296.jpg]

12

[image_297.jpg]Text Box: [image_298.jpg]Text Box: Marij Agricultural, Inc. 13575
58th Street North Suite 138 Clearwater, Florida 33760 727-678-4420
[image_299.jpg]Text Box: MARI [image_300.jpg]Text Box: AGRICULTURAL, NC.
[image_301.jpg]Text Box: November 2, 2015 [image_302.jpg]Text Box: Dear Ms.
Jacobs, [image_303.jpg][image_304.jpg]As a follow-up to our conversation this
afternoon, MariJ Agricultural, Inc. would like to terminate our lease agreement
with Summit Executive Center effective immediately per our addendum to the
contract on a month to month basis. This will serve as our 60 day notice to
relocate being completely moved out by December 31, 2015.

The team at MariJ Agricultural, Inc. would like to thank you for your
professionalism and support during our stay at the Summit Executive Center.

[image_305.jpg][image_306.jpg]ick P rtile

President/CEO

13575 58th Street Suite 138

Clearwater, FL 33760 rick@marijinc.com (727) 492-4208 tel

[image_307.jpg][image_308.jpg]



[image_309.jpg]

[image_310.jpg]

We embrace the powerful idea that every footstep matters. We remain dedicated to
building a profitable and sustainable 21st century corporation...that is a
worthy investment for our shareholders, a good environment for our employees,
and independent contractors, a respectable company in our communities, and a
noble steward of our planets resources

13

G & R Realty
8122 Dukes Wood Court • Bradenton, FL 34201
Tel: 941/355-0105
Gander2808@comcast.net

COMMERCIAL LEASE

THIS COMMERCIAL LEASE made and executed this 2$ day of_________________ , 2015
by and

between G & R Realty, LLC, a Florida limited liability company whose address is
8122 Dukes Wood Court, Bradenton, Florida 34201, hereinafter called "Lessor" and
Tropiflora LLC, whose mailing address is 13575 58th Street, Suite 138,
Clearwater, Florida 33760, hereinafter called "Lessee", for and in consideration
of the rents to be paid hereunder, the mutual promises and covenants contained
herein, and for other good and valuable consideration, Landlord and Tenant, each
intending to be legally bound, hereby covenant and agree as follows:

WITNESSETH:

1.           A. Grant of Lease. That Lessor, being the owner of a
office/warehouse building being in
Manatee County, Florida, with street address of 7216 21st Street East, Sarasota,
Florida 34243 ("Building"), by these presents, does lease and demise unto Lessee
the following:

Fully air-conditioned 3,200 SF free standing building (1,200 SF office & 2,000
SF manufacturing) with parking

and by these presents, Lessee rents said premises (the "Premises") from Lessor
for a rental consideration as provided in Paragraph 3 hereinafter for each and
every month of the term, payable in advance without set off or diminishment on
the 1'` day of each month.

The term of this Lease is for a period of 28 months commencing on the 1st day of
July, 2015 ("Commencement Date"), and expiring at 12:01 A.M. on the 31st day of
October, 2017 ("Initial Term"). Occupancy shall commence on the 1st of November,
2015 ("Occupancy Date") unless Lease is terminated as provided for herein.

B. Renewal Option. Lessee shall have the right to renew and extend this Lease in
accordance herewith for two (2) additional periods of two (2) years provided
that at the end of the Term and at the time of exercising the option, Lessee is
not in default of any term, condition or covenant contained in this Lease, and
also provided that Lessee has not had more than two (2) monetary defaults (even
if subsequently cured) during the Lease Term. Lessee (but not any assignee or
subtenant) shall have the option to renew this Lease, by written notice
("Notice") delivered to Lessor no later than 120 days prior to the expiration of
the Term, for the time period described above and under the same terms,
conditions and covenants contained herein, except that the rent shall be
increased four percent (4.0%) over the previous year of the lease, for the
entire Initial Term and any Renewal Options exercised herein. First increase
shall occur twelve (12) months after Occupancy Date and rent shall be adjust
every twelve (12) months thereafter.

2.              Tenant Required Improvements. Lessee requires and shall, at its
sole cost and expense,
cause the Premises to be remodeled and furnished to suit Lessee's needs for its
intended use. Lessor hereby grants Lessee permission to:

14

A.Install upgraded security system including, but not limited too, alarm system,
door locks, security shutters on doors and windows, and security cameras.

B.Install computer network, phone system, and cable for network/internet.

C.Remodel office area to suit Lessee's needs. This includes, but is not limited
too, adding and removing walls, painting, flooring, and air-conditioning. Rough
sketch of planned improvements is attached as Exhibit A. Lessor will have final
approval of once drawings of improvements are finalized.

D.Add additional insulation and floor drains in warehouse. Lessee agrees to
repair and reseal concrete after installation of floor drains.

E.Install hot water heater.

F.Install 3-phase power.

G.Install hoop tent in rear of building. Upon vacating the building Lessee
agrees to repair any damage to concrete caused by installation of hoop tent.

H.Install additional fencing and gating in order to secure back parking area.

Lessee shall make no renovations or capital improvements to the property without
the written consent of Lessor, which shall not be unreasonably withheld. If such
written consent is obtained, all renovations and capital improvements made
pursuant thereto shall be at Lessee's sole cost and expense and the same shall
meet all zoning and building codes and parking requirements of all governmental
authorities having jurisdiction thereof. Lessee covenants and agrees to keep the
demised Premises free from all and any liens arising out of any work performed,
materials furnished, or obligations incurred by the Lessee under any such
undertaking. Lessee acknowledges and understands that Lessor shall have no
right, authority, or privilege to place or cause to be placed, a lien over the
property of the Lessee, and the Lessee is prohibited from any act which does
incur or create a lien over the property of the Lessor. All improvements shall
remain the property of Lessor upon expiration or earlier termination of this
Lease.

3. Security Deposit, Prepaid Rent, Approval Period and Rent.

A.         Security Deposit. A security deposit (hereinafter "Security Deposit")
of Two Thousand Five Hundred and Thirty-Five 00/100ths Dollars ($2,535.00)
Dollars shall be held by the Lessor to insure the Lessee's compliance with any
of the terms of the Lease. The Security Deposit shall be held and disposed of by
the Lessor as permitted or required by law of this agreement. The Lessee may not
apply the Security Deposit against rental payments. If the Lessor shall use part
or all of the Security Deposit to make a payment required to be made by Lessee
hereunder or following a default by Lessee, Lessee shall replenish the Security
Deposit on demand.

B.         Prepaid Rent and Security Deposit. Lessor requires Lessee to deposit
with Lessor rent for Approval Period in advance of Four Thousand and Forty-Nine
and 67/100ths Dollars ($4,049.67) and the Security Deposit of Two Thousand Five
Hundred and Thirty-Five 00/100ths Dollars ($2,535.00) for a total of Six
Thousand Five Hundred and Eighty-Four and 67/100ths Dollars ($6,584.67), due
upon execution of this Lease.

If Lessee receives necessary approvals, Lessee shall notify Lessor in writing at
which point Lessee will deposit with Lessor the first full month's rent in
advance of Two Thousand Six Hundred and Ninety-Nine and 78/100ths Dollars
($2,699.78) and last month's rent in advance of Two Thousand Eight Hundred and
Seven and 77/100ths Dollars ($2,807.77) for a total of Five Thousand Five
Hundred and Seven and 55/100ths Dollars ($5,507.55).

15

B. Approval Period. Lessor shall use Prepaid Rent as payment for the first three
(3)

months of the Initial Term of this Lease ("Approval Period") while Lessee works
to get necessary approvals for their business and use. During this Approval
Period, Lessor agrees to provide Lessee with storage area in warehouse as
detailed in "Exhibit B". Lessee agrees to provide Lessor with a list of items
being stored in warehouse.

i.                Option to Terminate. If Lessee fails to get necessary
approvals during the Approval Period, Lessee shall notify Lessor in writing of
their intent to terminate the Lease, at which point this Lease shall become null
and void. Lessor shall return any full months of rent remaining from the prepaid
Approval Period, plus Security Deposit. Lessee shall remove any items Lessee has
stored in warehouse per the listed provided to the Lessor.

ii.               If Lessee receives necessary approvals, Lessee shall notify
Lessor in writing and lease shall be in full force and effect. Along with this
written notification, Lessee will include payment for If Lessee receives
necessary approvals, Lessee shall notify Lessor in writing at which point Lessee
will deposit with Lessor the first full month's rent and last month's rent for a
total of Five Thousand Five Hundred and Seven and 55/100ths Dollars ($5,507.55).
Lessee's Option to Terminate during the Approval Period shall be null and void.
Lessor shall retain all Prepaid Rent for Approval Period, and Security Deposit
will continue to be held as detailed herein. Lessor shall then have 30 days to
vacate premises, during which time Lessee can begin necessary modifications to
the Building and Premises.

C. Lessee shall pay to Lessor for the premises the total rental consideration of

Sixty-Two Thousand and Fifty-Six and 80/100ths Dollars ($62,056.80), which shall
be paid in monthly rental installments (herein "Rent") during the Term hereof as
follows:

Term Base Rent
For Term Monthly
Base Rent Sa les Tax
per Month
(6.5%) Total Rent
per month
(Gross) Approval Period: July 1, 2015 — October 31, 2015 $3,801.00 $1,267.00
$82.39 $1349.89 October 1, 2015 — October 31, 2015 -- $0.00 $0.00 $0.00 Year 1:
November 1, 2015 — October 31, 2016 $30,420.00 $2,535.00 $164.78 $2,699.78 Year
2: November 1, 2016 — October 31, 2017 $31,636.80 $2,636.40 $171.37 $2,807.77  
$65,857.80 Total Rent for Term

 

Total monthly Rent due hereunder shall be payable in advance on the first day of
each month commencing November 1, 2015, together with a sum equal to sales tax
thereon and on any other sums due hereunder from Lessor to Lessee.

D. Late Payment Charge: For any installment of Rent or other charges past due
for

more than 5 days, Lessee will be charged a one-time service charge of 10% of the
installment or charges due as partial compensation to the Lessor for its extra
efforts required in collecting such installment or charges.

4.            Personal Property Tax. In addition to the Rents hereinabove
reserved, Lessee covenants and agrees that it shall be responsible for and pay
when due all personal property taxes for their property located on the premises.

5.            Real Property Taxes. Lessor will be responsible for and pay when
due all real estate ad valorem taxes assessed against the property. Lessor shall
only be responsible for payment of such tax based

16

upon the base calendar year of 2015. Lessee agrees to pay, in addition to Rent
and Other Charges provided for herein, an amount equal to Lessee's Pro Rata
Share of any increases in real estate ad valorem taxes, over the 2015 base tax
year. At the end of each calendar year occurring during the Term, Lessor shall
give Lessee notice of the actual amount of such taxes for such calendar year and
Lessee's Pro Rata Share thereof. Lessor shall bill Lessee for such increase and
shall provide Lessee with evidence thereof. Lessee shall reimburse Lessor for
all such increase within ten (10) days after receipt from Lessor of the billing
therefore, together with applicable sales tax thereon.

6.           Use. Lessee covenants and agrees that the demised premises shall be
used and occupied as a low THC cannabis dispensing organization and for the
storage of materials related to their use, and for no other purpose without
Lessor's prior written consent. Lessee further covenants to allow no activities
on the property which would constitute a violation of any zoning ordinance or
special permit use. Any fines or assessments resulting from such activities
shall be paid immediately by Lessee, and all such activities shall immediately
cease. Lessee shall not use the property for any illegal purpose. Lessor agrees
to acknowledge and support Lessee's use as necessary for Lessee to receive
required approvals.

7.           Maintenance of Property.

A.           Lessor shall keep the foundation, the roof, the exterior walls, and
parking areas of the Building in good repair. Lessee, however, shall be required
to make any repairs occasioned by the act or negligence of Lessee, its agents,
employees, subtenants, licensees, invitees, guests and concessionaires.

B.           Lessor agrees to have building pressure washed and any microcracks
in stucco sealed, upon notification by Lessee that they have received necessary
approvals and will be moving forward with the Lease. Lessor agrees to make his
best effort to have all items completed within 90 days of Lessee's Occupancy
Date.

C.           At Lessee's sole cost and expense, Lessee shall keep the Premises
in good, clean, and habitable condition. Lessee shall make all needed
maintenance, repairs and replacements to the Premises, including repairs to,
maintenance and replacements of windows, doors, door closure devices; window and
door frames, moldings, locks and hardware; locks, interior lighting; plumbing
and other electrical, mechanical and electromotive installation, equipment and
fixtures; grounds, plantings, landscape, signs, placards, decorations or
advertising media of any type; all improvements and betterments to Premises
whether installed by Lessee or Lessor; interior painting or other treatment of
interior walls; and ceiling, ceiling grid and tiles, water sprinkler heads
and/or fire alarm systems (in compliance with local Fire Codes) and ceiling
insulation.

D.           Additionally, Lessee shall at its own expense during the term of
the Lease maintain a preventative maintenance service agreement on the air
conditioning and heating systems (the "HVAC system") for the Premises. The
service agreement shall provide for a minimum of a semi-annual inspection,
quarterly filter replacement, checking of refrigerant operating pressures and
temperatures, adjusting and lubricating of bearings and drives as required,
checking all safety controls and thermostats on the air conditioning system. The
service agreement shall also provide for an annual cleaning of the condenser
coils, check of the heating systems, and adjustment and calibration of
thermostats. A copy of the service agreement shall be provided to the Lessor
after thirty (30) days from Occupancy Date and upon demand thereafter. Depending
on Lessee's use, more frequent filter replacement may be necessary. In the event

17

that the HVAC unit(s) need to be replaced, Lessor agrees to replace the unit(s)
and their sole cost and expense.

8.           Assignment and Subletting. Lessee may not assign this Lease, or any
interest herein without Lessor's written consent which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, and provided the use of
the Premises remains consistent with Lessee's use, Lessee shall be permitted to
assign this Lease or sublet any part of the Premises without any further consent
of Lessor to any affiliate, subsidiary, sister company or entity in which
Lessee's parent company owns and holds the controlling interest. Upon such
assignment or subletting Lessee, shall immediately provide to Lessor a copy of
the fully executed assignment or sublease containing all terms, rents and
addresses of the assignee/sublessee. In the event of an assignment or sublease,
any monthly rental received by Lessee which exceeds the total monthly Rent due
as determined in paragraph 3 above, shall immediately be remitted to Lessor. In
all events, Lessee shall remain primarily liable for all obligations under this
Lease. In all events, Lessee shall remain primarily liable for all obligations
under this lease.

9.           Delinquent Payments. Should Lessee allow any payment of Rent
hereinabove specified to become delinquent and remain delinquent for twenty (20)
days after the same is due, then Lessor shall have the right to re-enter and
retake possession of the leasehold Premises, and this Lease shall automatically
be terminated. Bankruptcy of Lessee or assignment for the benefit of creditors
shall likewise operate as termination of the right of possession of the
Premises, and shall not waive Lessor's right or estop Lessor from repossessing
the Premises for subsequent defaults and in such event, Lessee agrees to
peaceably surrender possession.

10.         Right to Lease. Lessor covenants that it is the owner of the above
property, and further that it has good and lawful authority to lease the same,
and that Lessee may peacefully occupy and enjoy the Premises subject to the
terms hereof, and further that all city, county and State taxes and assessments
against said lands have been paid to the current year.

11.         Utilities. During the term of this Lease, Lessee shall be
responsible for and agrees to pay when due, all utility charges (including but
not limited to electricity, phone, internet, water, sewage and gas), and garbage
collection pertaining to the leasehold Premises. Lessee may utilize the alarm
system at the Premises, and Lessee shall be responsible for all service and
operating costs and expenses associated. Lessee shall be responsible for any
utility service that Lessee brings to, installs and uses in the Premises, such
as (by way of illustration and not as limitation) cable, internet, phone or
other electronic media.

12.         Signs. It is agreed that Lessee shall have the right to place its
signage on the existing pylon sign along with the signage of the other Lessees.
Lessee shall be responsible for paying its portion of said sign in addition to
Rent and other expenses for which Lessee is responsible hereunder. Lessee may
also place its sign directly on the Building provided, however, that all such
signage shall be in locations acceptable to Lessor. All signs so placed by
Lessee shall comply with the local sign ordinance for approved square footage of
overall exterior signage, any building code of the city or the county within
which the Premises are situated, or any other governmental authority which might
hereafter have jurisdiction, and further that the same shall be installed in a
workmanlike manner, and in a manner which will not, in any way, cause damage to
the Premises.

13.         Removal of Personal Property at Termination. It is agreed that all
furniture and movable equipment ("Lessee Personal Property") placed on the
Premises by Lessee is the property of Lessee, and upon termination of this
agreement, Lessee shall have the right to remove all such Lessee Personal
Property

18

from the Premises,. The Tenant Improvements are and shall remain the property of
Lessor. Lessee further covenants that it will exercise due care in removal of
such Lessee Personal Property, and cause such removal to be done in a
workmanlike manner, and shall restore the Premises to the original condition,
normal wear and tear excepted, and save Lessor harmless from any damage caused
in and about such removal. The foregoing shall constitute a waiver of Lessor's
lien under Section 83.08, Florida Statutes, as amended or renumbered from time
to time.

14. Lessee's Insurance; Indemnification. During the term of this Lease, or any
extension

hereof, Lessee covenants and agrees, at its cost and expense, to obtain and keep
in full force and effect, commercial general liability insurance for the
Premises which shall be for the benefit of the parties hereto as their interest
may appear, insuring said parties against damage to property or person or any
person or party by reason of property damage or personal injury occurring on the
Premises. Said policy shall be in a minimum amount of One Million and No/100ths
Dollars ($1,000,000.00) for personal injury or death for any one person as a
result of any one accident and a minimum of Two Million and No/100ths Dollars
($2,000,000.00), with a Four Million and No/100ths Dollars umbrella policy, for
injury or death of more than one person for any one accident, and property
damage insurance with minimum limits of Five Hundred and No/100ths Dollars
($500,000.00). Lessee shall also carry business interruption insurance in an
amount sufficient to cover Lessee's financial obligations hereunder. Lessor
shall be furnished, upon request, with certificate of insurance showing coverage
to be in force and effect, and showing that the Lessor is named as an additional
insured on the policy. Lessee shall be responsible for insuring their personal
property located on the Premises.

Lessee further agrees to indemnify and save Lessor harmless from any and all
claims with respect to bodily injury or property damage arising from any breach
or default in the performance of any covenant or agreement on Lessee's part to
be performed pursuant to the terms of this Lease or arising from Lessee's
negligence or intentional acts or the negligence or intentional acts of any of
Lessee's agents, employees, contractors, invitees, licensees and assignees,
including all costs, expenses and counsel fees incurred in connection with any
such claim; and if any action or proceeding is brought against Lessor by reason
of any such claim, Lessee, upon notice from Lessor, covenants to resist or
defend such action or proceeding at its expense.

Lessor agrees to indemnify and save Lessee harmless from any and all claims with
respect to bodily injury or property damage arising from any breach or default
in the performance of any covenant or agreement on Lessor's part to be performed
pursuant to the terms of this Lease or arising from Lessor's negligence or
intentional acts or the negligence or intentional acts of any of Lessor's
agents, employees, contractors, invitees, licensees and assignees, including all
costs, expenses and counsel fees incurred in connection with any such claim; and
if any action or proceeding is brought against Lessee by reason of any such
claim, Lessor, upon notice from Lessee, covenants to resist or defend such
action or proceeding at its expense.

Lessor shall provide and keep in full force and effect windstorm, fire and
extended coverage insurance ("Casualty Insurance") for the full insurable value
of improvements. In the event of loss or damage to the Premises by any insured
cause, the proceeds of the insurance will be used to repair and rebuild the
improvements subject to paragraph 15 hereof. Lessor shall only be responsible
for payment of such Casualty Insurance based upon the base calendar year of
2015. Lessee agrees to pay, in addition to Rent and other charges provided for
herein, an amount equal to Lessee's Pro Rata Share of any increases in the
premiums for the Casualty Insurance, over the 2015 base tax year. At the renewal
of the Casualty Insurance policy, Lessor shall give Lessee notice of Lessee's
Pro Rata Share thereof. Lessor shall bill Lessee

19

for such pro rata share of the premium and shall provide Lessee with evidence
thereof. Lessee shall reimburse Lessor for the sums due within ten (10) days
after receipt from Lessor of the billing therefore, together with applicable
sales tax thereon.

15. Destruction of Premises. If, at any time after the execution of this Lease,
the Premises,

or any portion thereof or any portion of the Building or related improvements
integral to the Lessee's use of the Premises, should be damaged or destroyed by
fire, the elements or casualty (collectively in this Section "Casualty"), the
following provisions shall govern the rights and obligations of Lessor and
Lessee.

A.           In the event of partial destruction of the Premises or any portion
of the Building or related improvements integral to the Lessee's use of the
Premises where damage is less than twenty five percent (25%) loss, the Lessor
shall forthwith repair the same provided such repairs can be made within 120
days of the date of such damage or destruction. Lessor shall keep Lessee
informed of progress and expected date of completion of repairs. If repairs are
not substantially complete within such 120-day period, Lessee may elect to
terminate the Lease.

B.           In the event of partial or total destruction of the Premises or any
portion of the Building or related improvements integral to the Lessee's use of
the Premises where damage is twenty five percent (25%) or more loss, Lessee
shall have the right to terminate this Lease if repairs cannot be completed
within 150 days from the date of the damage or destruction. Within thirty (30)
days after such damage or destruction, Lessor shall advise Lessee if the repairs
can be made within such timeframe. If Lessor advises that repairs can be
completed within such time frame and if repairs are not substantially complete
within such 150-day period, Lessee may elect to terminate the Lease. Lessor
shall keep Lessee informed of progress and expected date of completion of
repairs.

C.           Rent and any other charges due to Lessor hereunder shall be abated
during the period for which any portion of the Premises or any portion of the
Building or related improvements integral to the Lessee's use of the Premises
are unusable as a result of such damage or destruction and during the repair
period. The term of the Lease shall be automatically extended by a period of
time equal to the repair period, at Lessee's election.

16. Condemnation. If all, or substantially all, of the Premises is taken
pursuant to eminent

domain proceedings or sold to a governmental entity under a threat of eminent
domain proceedings, such that the remaining Premises cannot be used by Lessee in
the conduct of its business, then this Lease shall terminate as of the date of
the taking, and neither party shall have any further obligations,
responsibilities, or rights against the other party.

Lessee shall not have any claim against the sale proceeds, or court-awarded
proceeds, but Lessee may join any such Court proceedings or bring a separate
action or claim against the governmental entity bringing or threatening such
eminent domain proceedings, for an award for payment resulting from damages to
Lessee's business resulting from a taking by such governmental entity under the
rights of eminent domain.

If a portion of the Premises is taken by eminent domain, but Lessee can continue
to use the Premises in the conduct of its business, then, in that event, this
Lease shall continue and Lessee shall continue to perform all of its obligations
and responsibilities under the Lease, including the payment of rent, without
reduction or apportionment.

20

17.          Abandonment. Lessee agrees not to vacate or abandon the Premises at
any time during the demised term, and should Lessee vacate or abandon the
Premises, or be dispossessed by process of law, or otherwise, such abandonment,
vacation, or dispossession shall be considered a breach of this Lease, and in
addition to any other rights which Lessor might have, the Lessor may re-enter
possession and remove any personal property belonging to Lessee which remains on
the Premises, and store the same, such removal and storage to be for the account
of the Lessee.

18.          Default. Lessee shall be deemed in default of Lessee's obligations
under this Lease upon the occurrence of any of the following: (i) Lessee's
continued default in payment of any sums due hereunder for a period of ten (10)
days; (ii) Lessee's continued default in performance of any other covenant,
promise or obligation of this Lease for a period of fifteen (15) days after
receipt by Lessed of written notice thereof from Lessor, or if Lessee's default
is of a type that is not reasonably possible to cure within fifteen (15) days,
if Lessee has not commenced to cure said default within said fifteen (15) day
period and does not thereafter diligently prosecute the curing of said default
to completion; (iii) any act or omission of Lessee constituting an anticipatory
breach or repudiation of this Lease; (iv) the involuntary or voluntary filing
under reorganization, bankruptcy, or insolvency law or appointment of a receiver
or trustee for, Lessee or its property; (v) the sale of Lessee's interest under
this Lease by execution or other legal process; (vi) Lessee making an assignment
or transfer for the benefit of creditors; (vii) Lessee's abandonment or vacation
of the Premises during the term of this Lease (Lessee's non-occupation of the
Premises or failure to conduct business for a period of thirty (30) days shall
be conclusively deemed an abandonment); or (viii) the seizure, sequestration, or
impounding by virtue or under authority of any legal proceeding of any of the
personal property or fixtures of Lessee used in or incident to the operation of
the Premises.

19.          Lessor's Remedies. Upon Lessee's default hereunder, Lessor may
exercise any one or all of the following options: (i) Terminate Lessee's right
to possession under this Lease and reenter and take possession of the Premises
and relet or attempt to relet the Premises on behalf of Lessee, at such rental
and under such terms and conditions as Lessor may, in the exercise of Lessor's
sole and absolute discretion, deem best under the circumstances for the purpose
of reducing Lessee's liability; and Lessor shall not be deemed to have thereby
accepted a surrender of the Premises, and Lessee shall remain liable for all
sums due under this Lease and for all damages suffered by Lessor because of
Lessee's breach of any of the covenants of this Lease. At any time during such
repossession or reletting, Lessor may, by delivering written notice to Lessee,
elect to exercise its option under the following subparagraph to accept a
surrender of the premises, terminate and cancel this Lease, and retake
possession and occupancy of the Premises on behalf of the Lessor. Nothing
contained in this subparagraph shall be construed as imposing any enforceable
duty upon Lessor to relet the Premises or otherwise mitigate or minimize
Lessor's damages by virtue of Lessee's default. (ii) Declare this Lease to be
terminated, and reenter upon and take possession of the Premises without notice
to Lessee, whereupon the term hereby granted and all right, title and interest
of Lessee in the Premises shall terminate. Such termination shall be without
prejudice to Lessor's right to collect from Lessee any sums due hereunder which
have accrued prior to such termination, together with all damages suffered by
Lessor because of Lessee's breach of any covenant contained in this Lease.
Lessee hereby expressly waives any and all notices or demands of delivery of
possession required by law or otherwise. (iii) Declare the entire remaining sums
due hereunder (to the extent then known) for the term of this Lease to be
immediately due and payable, and, at Lessor's option, take immediate action to
recover and collect the same by any available procedure. The remedies provided
in this paragraph shall be cumulative to those provided elsewhere herein or by
law.

21

20.         Compliance with Law. Lessee covenants and agrees that it shall
comply promptly with all laws, rules, and regulations of any governing body,
having jurisdiction over the property or the business conducted thereon, whether
federal, state or municipal or any branch thereof, and further that it will
comply with the requirements of the Board of Fire Underwriters concerning the
Premises.

21.         Utilities for Premises. Lessor further warrants that sewer, water
and electricity for the intended use are available to the leased Premises, and
that there are no unusual conditions respecting the leasehold Premises which
would prevent the intended use thereof by the Lessee. Lessor shall be
responsible for all utility charges and repair subject to Paragraph 11 or this
Lease.

22.         Attorney Fees; Costs. In any litigation arising out of this Lease,
the prevailing party shall be entitled to recover reasonable attorney's fees and
costs from the other.

23.         Warranties. Lessor warrants that there are no facts known to it
materially affecting the value of the Premises which are not readily observable
by Lessee or which have not been disclosed to Lessee.

24.         Radon Gas. Notice to prospective Purchasers/Lessees. Radon is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county public health unit. This disclosure is
made pursuant to Section 404.056(8), Florida Statutes.

25.         Relationship of Parties. It is understood and agreed that the
relationship of the parties hereto is strictly that of Lessor and Lessee, and
that Lessor has no ownership in the Lessee's business, and that in no manner
shall this Lease be construed as granting any such right to Lessor. Lessee, on
the other hand, is not and shall not, under any condition, be deemed to be an
agent or representative of Lessor.

26.         Damage Caused by Lessee. In the event Lessee shall have caused
damage to the Premises which shall not have been repaired prior to termination
of the Lease, then Lessor shall be entitled to repair the same within forty-five
(45) days after termination and recover the full cost of such repair work from
Lessee and Lessee shall make payment to Lessor immediately upon demand by
Lessor.

27.         Time of Essence. Time is of the essence of this Lease, and of each
and every provision hereof.

28.         Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Florida.

29.         Binding Effect. This Lease shall be binding upon the parties hereto,
their heirs, personal representatives, successors, and assigns, and all of the
terms, covenants, and provisions hereof shall enure to the benefit of the heirs,
personal representatives, successors, and assigns of the parties hereto,
provided that nothing herein contained shall be deemed to permit any assignment
of subletting contrary to the foregoing provisions hereof.

30.         Meaning of Pronouns and Genders. Whenever the context hereof so
requires, the singular shall include the plural, and the use of masculine or
neuter gender shall be construed to include all genders.

22

31.         Headings. The headings used herein are inserted merely as a matter
of convenience and shall not alter or have any effect upon the meaning, terms,
or substance of this agreement.

32.         Condition of Property. The property is being leased to Lessee in "as
is" condition and the rental consideration reflects such. Lessee has inspected
the Premises and, subject only to Lessor's obligation to replace the existing
carpet, accepts the Premises "as is".

33.         Mold. Mold is part of the natural environment that, when accumulated
in sufficient quantities, may present health risks to susceptible persons. For
more information, contact the county indoor air quality specialist or other
appropriate professional.

34.         Parking. Lessee, its employees, customers and invitees may use,
exclusively, the onsite parking associated with the Building at all times at no
additional rental consideration.

35.         Authority. The individual officer executing this Lease on behalf of
Lessee covenants and warrants to Lessor that he/she is duly authorized by Lessee
so to do pursuant to all required corporate resolutions and approvals and that
upon execution by such officer on behalf of Lessee, Lessee shall be fully bound
by the terms hereof.

36.         ADA. Lessor makes no representations or warranties that the
Premises, as presently constructed and improved, or as the Premises shall be
constructed or improved in accordance with this Lease or any separate agreement
signed by Lessor and Lessee, are in compliance with, or shall subsequently
comply with, the Americans with Disabilities Act of 1990, Public Law 101-336, as
amplified by the final rule promulgated by the Department of Justice in Section
28 of the Code of Federal Regulations, Part 36, as the aforesaid Act or
Regulations may be hereafter modified or amended ('ADA') or the Florida
Architectural Barriers Act or similar law. If any improvements make to the
building cause the Premises to be brought up to compliance with the ADA code,
then Lessee agrees bring the property up to compliance at its sole cost and
expense.

37.         Exclusivity. Lessor shall not use or allow any other person or
entity (except Lessee) to use any portion of the Property for office and retail
purpose.

38.         Holding Over. If Lessee continues to occupy the Premises after the
expiration of the term of this Lease, a monthly tenancy terminable by either
party on one (1) month's notice shall be created, which shall be upon the same
terms and conditions as those herein specified, except the provisions relating
to rent. The monthly Rent during such holdover period shall be one hundred
twenty five percent (125%) of the Rent due for the month immediately preceding
such holdover period. Lessee shall also continue to be liable to Lessor for the
Taxes and insurance payments and all other costs expenses hereunder as
calculated and due hereunder during the Holdover period. In the absence of the
written consent of Lessor to such holding-over, the mere payment and acceptance
of rent shall not be deemed a renewal of the Lease term.

39.         IT Services. Lessor shall not have the right to designate or require
that Lessee use any
particular vendor or service provider for its telephone, internet or electronic
media services. Lessee shall have the right to use any vendor or service
provider, as selected by Lessee (at Lessee's sole cost and expense including any
installation costs), of telephone system, internet provider or electronic media.

40.         Attorneys' Fees and Costs. In the event Lessee fails to pay Rent
above required, or should

23

it default in any of its covenants with Lessor set forth herein so that it
becomes necessary for Lessor to employ an attorney to collect rents or to
recover possession of the Premises, or to enforce any covenant hereunder,
whether or not a lawsuit or other proceeding is filed, then Lessee shall pay all
costs of collection and expenses of recovering possession, including its
reasonable attorneys' fees and costs, whether incurred before suit, during suit,
at the appellate level, or in bankruptcy. Lessor shall also be entitled to
recover any attorneys' fees and costs incurred in litigating the entitlement to
attorneys' fees and costs, as well as in determining or quantifying the amount
of attorneys' fees and costs due to it.

The reasonable costs that the prevailing party shall be entitled to recover
pursuant to this Paragraph shall include any costs that are taxable pursuant to
any applicable statute, rule, or guideline (including, but not limited to, the
Statewide Uniform Guidelines for Taxation of Costs), as well as costs not
taxable thereunder. Such recoverable costs shall specifically include, but not
be limited to, 1) costs of investigation; 2) costs of copying documents and
other materials, whether for discovery, filing with the court, internal review,
or any other purpose; 3) costs for electronic discovery; 4) Westlaw, Lexis
Nexis, or other electronic research service charges; 5) telephone charges; 6)
mailing commercial delivery service, and courier charges; 7) travel expenses,
whether for investigation, depositions, hearings, trial, or any other purpose;
8) information technology support charges; 9) any and all consultant or expert
witness fees, whether or not such fees are incurred in connection with a
court-ordered report or testimony at a deposition, hearing, or trial; 10) court
reporter and transcript fees, whether for deposition, trial, or an evidentiary
or non-evidentiary hearing; 11) mediator fees; and 12) any other reasonable cost
incurred by the prevailing party in connection with the dispute.

41.           Corporate Guaranty. This Lease shall be guaranteed by Tropiflora
LLC, who shall execute a Guaranty identical to the form attached hereto as
Exhibit C which is a condition precedent of Lessor's obligations hereunder.

42.           Right of First Refusal. In the event Lessor desires to sell the
Property and Lessor receives a written offer from a Third Party Prospective
Purchaser to purchase the Property ("Written Offer"), Lessor shall notify Lessee
of Lessor's desire to sell the Property and shall send the Written Offer
containing at a minimum, the purchase price, closing cost allocations, and time
frame for the closing, on which the Third Party Prospective Purchaser is willing
to purchase the Property. Lessee shall have fifteen (15) days from the date of
its receipt of any such notice in which to submit a purchase contract to Lessor
which contract shall be accepted by Lessor if it meets the terms specified in
the Written Offer for purchase of the Property by the Third Party Prospective
Purchaser. In the event Lessee does not submit such purchase contract to Lessor
by 5:00 pm EST, on said fifteenth (15) day after receipt of Lessor's notice,
then Lessor may execute the exact same Written Offer presented to the Lessee
from the Third Party Prospective Purchaser to sell the Property to the Third
Party Prospective Purchaser. Lessee will execute any form of document required
by Lessor to terminate the Lessee's right of first refusal to purchase the
Property within fifteen (15) days of Lessor's request that Lessee sign such a
document ("Termination Document") in order for the Lessee to sell the Property
to the Third Party Prospective Purchaser without the restriction contained in
this Amended and Restated Affidavit. The parties agree that there will be no
obligation for the Lessee to sign a Termination Document in the event that the
Lessee does not execute the Written Offer or in the event that the Written Offer
changes in any way from that submitted to the Lessee. The Lessor and Lessee
agree that the right of first refusal shall run with the Land, survive
subsequent transfers, and shall be effective for six (6) years from the date of
this agreement.

24

43. Option to Purchase. Lessee shall have the option to purchase the Building
and Premises.

The final purchase price shall be determined by the average price of two MAI
appraisals; however, such final price shall not exceed a decrease of 10% of the
owner's current asking price of $575,000.00. The Lessee and the Lessor shall
each select an MAI appraiser at their sole cost and expense. In the event an
agreed to price is not reached the parties shall obtain a third MAI appraisal
and share the cost to help facilitate an agreed to average price.

A.           Lessee may exercise its option to purchase by giving written notice
of its intention to the LESSOR, anytime after the 24th month of the Initial Term
of this Lease. Together with the notice to exercise its option to purchase,
Lessee shall include a deposit check in the amount of $20,000.00, which shall be
held in escrow by Lessor's attorney. Such good faith deposit shall apply as
credit to the purchase price upon closing, and refundable under the terms of a
Commercial Contract to Purchase executed by Lessor and Lessee.

B.           Real estate taxes, association fees, and utility bills, insurance
premiums to the demised premises shall be prorated to the date of closing,
unless Lessee is paying for any of these items under its lease obligations.
Interest due on any mortgage or mortgages shall be the responsibility of the
Lessor. Any prepaid rent and security deposit shall be credited to the benefit
of Lessee at closing. Lessee shall pay the charges for Title policy and Survey.
Lessor to pay for doc stamps on deed.

C.           The Lessee may choose to obtain third party financing.

D.           Once terms are agreed to Lessor and Lessee will execute a
Commercial Contract to Purchase which will have precedence over this Lease.

44. Brokers. Lessor is responsible for any brokerage commission due to Michael
Saunders &

Company and any co-broke Harry E. Robbins & Associates, Inc., will be paid from
such amount otherwise owed to Michael Saunders & Company. Lessor knows of no
other party entitled to a commission.

Lessee represents to Lessor that Tenant has not dealt with any other broker
relative to this Lease other than Harry E. Robbins & Associates, Inc. Lessee
shall be responsible for any commission due to any other party other than
Michael Saunders & Company and Harry E. Robbins & Associates, Inc.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURES ON NEXT PAGE

25

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

[image_311.jpg][image_312.jpg][image_313.jpg][image_314.jpg][image_315.jpg][image_316.jpg]Text
Box: Managing Member, G & R Realty, LLC [image_317.jpg]Text Box: (as to Lessor)
[image_312.jpg]Text Box: Signed and delivered in the presence of: "LESS
[image_318.jpg]Text Box: t Sansonetti [image_319.jpg]Text Box: Name: mac'edi
[image_320.jpg]Text Box: Name: R2,Lev-4-0,_. Iton (as to Lessee)
[image_320.jpg]Text Box: Tropiflora LLC [image_321.jpg]Text Box: | 'flora LLC
411-41 [image_322.jpg]Text Box: ick P rile [image_323.jpg]Text Box:
[image_324.jpg][image_325.jpg][image_326.jpg]Signed and delivered in the
presence of:

[image_327.jpg]

Name: -57

[image_328.jpg]

[image_329.jpg]Name: r4f)10PV-k-c_

"LESSOR"

26

40'

Text Box: [image_330.jpg][image_331.jpg][image_332.jpg][image_333.jpg]•------- -
14'X14'

[image_334.jpg][image_334.jpg]Text Box: BO' [image_335.jpg]Text Box:
[image_336.jpg]Text Box: [image_337.jpg]Text Box: OFFICE 8' X 8'
[image_338.jpg][image_339.jpg]AIR CONDITIONED
WAREHOUSE 14' X 14'

 

[image_332.jpg]

[image_340.jpg]

[image_341.jpg]OFFICE

12' X 9'

[image_342.jpg]OFFICE

12' X 7'

[image_343.jpg][image_344.jpg]

Text Box: [image_345.jpg]Text Box: OFFICE 12' X 12' [image_346.jpg]7216 21ST
STREET EAST

SARASOTA, FLORIDA

NOTE: Not drawn to exact scale. Some measurements are approximate. The
information being provided to you Is not guaranteed
to be free of errors. No independent verification of the accuracy of any
information or documentation is represented by the real estate licensee.

27

Text Box: 40' [image_347.jpg]14' X 14'

TENANT
STORAGE
AREA

DURING
APPROVAL
PERIOD

AIR CONDITIONED
WAREHOUSE 14' X 14'

 

 

[image_332.jpg][image_331.jpg][image_339.jpg][image_348.jpg][image_348.jpg][image_348.jpg][image_348.jpg]

[image_351.jpg]Text Box: [image_352.jpg]Text Box: STORAGE [image_353.jpg]Text
Box: 0 0 [image_354.jpg]Text Box: BREAK ROOM 12' X 16'6" [image_338.jpg]Text
Box: OFFICE 12' X 12' [image_355.jpg]Text Box: 7216 21ST STREET EAST SARASOTA,
FLORIDA
[image_356.jpg][image_357.jpg][image_358.jpg][image_359.jpg][image_360.jpg][image_361.jpg][image_362.jpg][image_333.jpg]CONFERENCE
ROOM
12' X 16.6'

OFFICE

[image_363.jpg]12' X 12'

[image_364.jpg]NOTE: Not drawn to exact scale. Some measurements are
approximate. Do not duplicate, publish, modify or otherwise distribute these
materials unless specifically authorized by Bob Kolton, Roberta Koltun or
Michael Saunders & Company. The information being provided to you is not
guaranteed to be tree of errors. No independent verification of the accuracy of
any information or documentation is represented by the real estate licensee.

28

[image_365.jpg]CORPORATE GUARANTY OF LEASE

Corporation 1, Joseph Sansonetti, representing TROPIFLORA LLC, do hereby AT
BOTTOM OF SAID DOCUMENT guarantee rental payment for the tenancy. Of TROPIFLORA
LLC at 7216 215' Street East, Sarasota, Florida 34243.

In addition, TROPIFLORA LLC guarantees to pay for any repairs, or for other
damages caused to said unit, or to any common areas for which TROPIFLORA LLC
said tenant is responsible. TROPIFLORA LLC guarantee to pay for any repairs or
damages to said unit or common areas caused by guests of the tenant or by any
other visitor, or invitee of the tenant or any person under the control of said
tenant. TROPIFLORA LLC also guarantee's payments pursuant to any lease provision
signed by the above-named tenant and any extension of the lease thereof
including but not limited to rental payments, eviction and collection
proceedings, and reasonable attorney fees incurred in any rent collection or
damages dispute.

The Lease shall be governed by and interpreted in accordance with the laws of
the State of Florida, s. 381.986, Florida Statutes, [Appendix I], and Rule 64-4,
promulgated by the Office of Compassionate Use, Department of Health, [Appendix
II]. If any of the provision of the Lease shall be determined to be invalid or
unenforceable under applicable law, such provision shall, insofar as possible,
be construed or applied in such manner as will, enforcement; Otherwise, the
Lease shall be construed as if such provision had never been made a part
thereof.

In Witness whereof, the parties hereto have affixed or caused to be affixed
TROPIFLORA LLC their respective representative Signature this .2? day of June,
2015.

[image_366.jpg]Signed, sealed and delivered in the presence of:

[image_367.jpg]



 

[image_368.jpg]Guarantor's Address:

Tropiflora LLC

13575 58th Street, Suite 138 Clearwater, Florida 33760

STATE OF ri 10 rt eigu
COUNTY OF AADAttiftt

I The foregoing instrument was subscribed and sworn to before me thisdr,day of
_____________ , 2015, by Jplefii V. 5,0.40136y1tth ,

who is personally known to me,

29

q who produced ______ as identification, and who

Text Box: [image_369.jpg]acknowledged before me that he executed the same freely
and voluntarily for the purposes therein expressed.

My Commission Expires:

[image_370.jpg]

004t,e/4 /;4tt/le, 51-4)wr

Print Name,

NOTARY PUBLIC - STATE OF Orrait,

Commission No. FE g 551 2

   

30

Text Box: [image_371.jpg]"Text Box: IE9Z-00?8-E9" [image_372.jpg]

31

[image_373.jpg]3,200 sq. ft. Fully A/C'ed Office I Warehouse Building

7216 21st Street East, Sarasota, FL 34243

Listing ID.

Status:

Property Type: Industrial Type: Contiguous Space: Total Available: Rental Rate;

Base Monthly Rent: Lease Type:

Ceiling:

Office SF:

Drive-in Bays:

28848983 Active

Text Box: [image_374.jpg]Industrial For Lease

Free-Standing, Industrial-Business Park 3,200 SF

3,200 SF

$2,535 (Monthly)

$9.51 PSF (Annual)

$2,535

Gross Lease

16 ft.

1,200 SF 2 Bays

 

Property Overview

3,200 sq. ft. fully air conditioned, free standing office/warehouse building
with 1,200 sq. ft. of office area including a reception area, 2 private offices,
large conference room and break room. Air conditioned warehouse with 16'
ceilings, 2 - 14' x 14' overhead doors, sealed floors, high bay lighting, and
single phase power. Clean, well maintained building, located on a corner lot

Listing Details

General Information

with excellent parking and access. Located in the Centre Park of Commerce, just
south of Whitfield Ave, off Highway 301. Lease rate is gross including real
estate taxes, building insurance, park association fees and lawn maintenance.

Tax ED Number/APN: 1985300459 Zoning: L-M Industrial Type. Free-Standing,
Industrial-Business Park, Warehouse/Distribution Building Size (RSF): 3,200 SF
Available Space       Suite/Unit Number: 7216 Conference Rooms: 1 Space
Available: 3,200 SF Offices: 2 Minimum Divisible: 3,200 SF Office SF: 1,200 SF
Maximum Contiguous: 3,200 SF Parking Spaces: 16 Space Type: Relet Drive in Bays:
2 Lease Rate: $2,535 (Monthly) Clear Height: 16 Lease Type: Gross Lease     Area
& Location       Property Located Between: Whitfield & Tallevast     Side of
Street: West     Building Related       Tenancy: Single Tenant Total Parking
Spaces: 16 Total Number of Buildings: 1 Amps: 200 Number of Stories: 2 X-Pbase:
Single & 3-phase Property Condition: Excellent Air Conditioning: Package Unit
Year Built: 2006     Land Related       Land Area: 0.64 SF    

32

Prepared by Samuel S Erb, HARRY ROBBINS ASSOC INC 941-915-1005 [MJ 941-915-1005
[01 samerbreatturftmail.con

Jun 2, 2015 on MFCRE Reai Estate License: 3234814

Location

Address: 7216 21st Street East, Sarasota, FL 34243

County: Manatee

MSA: North Port-Sarasota-Bradenton

1'; •

•

1'1411,1.

Map data 2215 Google

Property Contacts

Samuel S Erb

HARRY ROBBINS ASSOC INC

941-915-1005 [Ml 941-915-1005 [0] sarnerbreaitor@grnail.con

33

____ Page 2

1: qdfli .41.6,10 ,;; ; ! E: f;',1F'5',Av„are ns.i 'Noe-

!-,,,;;;;', ;„n,1r ;;

34

Text Box: 71iffencdix 1. [image_375.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

Text Box: 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26
27 28 29 [image_376.jpg][image_331.jpg][image_331.jpg]20141030er

An act relating to cannabis; providing a short title; creating s. 381.986, F.S.;
defining terms; authorizing specified physicians to order low-THC cannabis for
use by specified patients; providing conditions;

prohibiting specified acts by physicians or persons seeking low-THC cannabis;
providing criminal

penalties; requiring physician education; providing duties of the Department of
Health; requiring the department to create a compassionate use registry;
providing requirements for the registry; requiring the department to authorize a
specified number of

dispensing organizations; authorizing rulemaking; providing requirements and
duties for a dispensing organization; providing exceptions to specified laws;
creating s. 385.211, F.S.; defining the term "low-THC cannabis"; authorizing
certain medical centers to conduct research on cannabidiol and low-THC cannabis;
authorizing state or privately obtained research funds to be used to support
such research; creating s. 385.212, F.S.; requiring the department to establish
an Office of Compassionate Use; authorizing the office to engage in specified
activities; authorizing rulemaking; amending s. 893.02, F.S.; revising the term
"cannabis" as used in the Florida Comprehensive Drug Abuse Prevention and
Control Act and as

applicable to certain criminal offenses proscribing the sale, manufacture,
delivery, possession,

dispensing, distribution, or purchase of cannabis, to.

35

ENROLLED

2014 Legislature CS for CS for SE 1030, 1st Engrossed

20141030er

Text Box: 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52
53 54 55 56 57 58 [image_377.jpg][image_331.jpg][image_331.jpg]which penalties
apply; creating s. 1004.441, F.S.; defining the term "low-THC cannabis";
authorizing state universities with both medical and agricultural research
programs to conduct specified research on

cannabidiol and low-THC cannabis; authorizing state or privately obtained
research funds to be used to support such research; providing an appropriation
to the department for research of cannabidiol and its effect on intractable
childhood epilepsy; specifying how biomedical research funding for research of
cannabidiol and its effect on intractable childhood epilepsy shall be awarded;
specifying who may apply for such funding; providing an effective date.

Be It Enacted by the Legislature of the State of Florida:

Section 1. This act may be cited as the "Compassionate Medical Cannabis Act of
2014."

Section 2. Section 381.986, Florida Statutes, is created to

read:

381.986 Compassionate use of low-THC cannabis.—

(1) DEFINITIONS.—As used in this section, the term:

(a)  "Dispensing organization" means an organization approved by the department
to cultivate, process, and dispense low-THC cannabis pursuant to this section.

(b)  "Low-THC cannabis" means a plant of the genus Cannabis, the dried flowers
of which contain 0.8 percent or less of tetrahydrocannabinol and more than 10
percent of cannabidiol weight for weight; the seeds thereof; the resin extracted
from

36

[image_378.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

Text Box: 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81
82 83 84 85 86 87 [image_379.jpg][image_331.jpg][image_331.jpg]20141030er any
part of such plant; or any compound, manufacture, salt,

derivative, mixture, or preparation of such plant or its seeds or resin that is
dispensed only from a dispensing organization.

(c)  "Medical use" means administration of the ordered amount of low-THC
cannabis. The term does not include the possession, use, or administration by
smoking. The term also does not include the transfer of low-THC cannabis to a
person other than the qualified patient for whom it was ordered or the qualified
patient's legal representative on behalf of the qualified patient.

(d)  "Qualified patient" means a resident of this state who has been added to
the compassionate use registry by a physician licensed under chapter 458 or
chapter 459 to receive low-THC cannabis from a dispensing organization.

(e)  "Smoking" means burning or igniting a substance and inhaling the smoke.
Smoking does not include the use of a vaporizer.

(2) PHYSICIAN ORDERING.—Effective January 1, 2015, a physician licensed under
chapter 458 or chapter 459 who has examined and is treating a patient suffering
from cancer or a physical medical condition that chronically produces symptoms
of seizures or severe and persistent muscle spasms may order for the patient's
medical use low-THC cannabis to treat such disease, disorder, or condition or to
alleviate symptoms of such disease, disorder, or condition, if no other
satisfactory alternative treatment options exist for that patient and all of the
following conditions apply:

(a)  The patient is a permanent resident of this state.

(b)  The physician determines that the risks of ordering

Page 3 of 13

prInTmn. nre,

37

[image_380.jpg]ENROLLED

2014 Legislature CS for CS for SE 1030, 1st Engrossed

Text Box: 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107
108 109 110 111 112 113 114 115 116
[image_381.jpg][image_331.jpg][image_382.jpg]20141030er low-THC cannabis are
reasonable in light of the potential

benefit for that patient. If a patient is younger than 18 years of age, a second
physician must concur with this determination, and such determination must be
documented in the patient's medical record.

(c) The physician registers as the orderer of low-THC cannabis for the named
patient on the compassionate use registry maintained by the department and
updates the registry to reflect the contents of the order. The physician shall
deactivate the patient's registration when treatment is discontinued.

(d) The physician maintains a patient treatment plan that includes the dose,
route of administration, planned duration, and monitoring of the patient's
symptoms and other indicators of tolerance or reaction to the low-THC cannabis.

(e) The physician submits the patient treatment plan quarterly to the University
of Florida College of Pharmacy for research on the safety and efficacy of
low-THC cannabis on patients.

(f) The physician obtains the voluntary informed consent of the patient or the
patient's legal guardian to treatment with low-THC cannabis after sufficiently
explaining the current state of knowledge in the medical community of the
effectiveness of treatment of the patient's condition with low-THC cannabis, the
medically acceptable alternatives, and the potential risks and side effects.

(3) PENALTIES.—

(a) A physician commits a misdemeanor of the first degree, punishable as
provided in s. 775.082 or s. 775.083, if the physician orders low-THC cannabis
for a patient without a

Page 4 of 13

CODING: Words otrickcn arp

38

[image_383.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

Text Box: 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133
134 135 136 137 138 139 140 141 142 143 144 145
[image_381.jpg][image_384.jpg]20141030er

[image_382.jpg][image_382.jpg]reasonable belief that the patient is suffering
from:

1.    Cancer or a physical medical condition that chronically produces symptoms
of seizures or severe and persistent muscle spasms that can be treated with
low-THC cannabis; or

2.    Symptoms of cancer or a physical medical condition that chronically
produces symptoms of seizures or severe and persistent muscle spasms that can be
alleviated with low-THC cannabis.

(b) Any person who fraudulently represents that he or she has cancer or a
physical medical condition that chronically produces symptoms of seizures or
severe and persistent muscle spasms to a physician for the purpose of being
ordered low-THC cannabis by such physician commits a misdemeanor of the first
degree, punishable as provided in s. 775.082 or s. 775.083.

(4) PHYSICIAN EDUCATION.—

(a) Before ordering low-THC cannabis for use by a patient in this state, the
appropriate board shall require the ordering physician licensed under chapter
458 or chapter 459 to successfully complete an 8-hour course and subsequent
examination offered by the Florida Medical Association or the Florida
Osteopathic Medical Association that encompasses the clinical indications for
the appropriate use of low-THC cannabis, the appropriate delivery mechanisms,
the contraindications for such use, as well as the relevant state and federal
laws governing the ordering, dispensing, and possessing of this substance. The
first course and examination

39

shall be presented by October 1, 2014, and shall be administered at least
annually thereafter. Successful completion of the course may be used by a
physician to satisfy 8 hours of the

40

[image_385.jpg]

Text Box: 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162
163 164 165 166 167 168 169 170 171 172 173 174
[image_386.jpg][image_382.jpg][image_331.jpg]continuing medical education
requirements required by his or her respective board for licensure renewal. This
course may be offered in a distance learning format.

(b)  The appropriate board shall require the medical director of each dispensing
organization approved under subsection (5) to successfully complete a 2-hour
course and subsequent examination offered by the Florida Medical Association or
the Florida Osteopathic Medical Association that encompasses appropriate safety
procedures and knowledge of lowTHC cannabis.

(c)  Successful completion of the course and examination specified in paragraph
(a) is required for every physician who orders low-THC cannabis each time such
physician renews his or her license. In addition, successful completion of the
course and examination specified in paragraph (b) is required for the medical
director of each dispensing organization each time such physician renews his or
her license.

(d)  A physician who fails to comply with this subsection and who orders low-THC
cannabis may be subject to disciplinary action under the applicable practice act
and under s. 456.072(1)(k).

(5) DUTIES OF THE DEPARTMENT.—By January 1, 2015, the department shall:

(a) Create a secure, electronic, and online compassionate use registry for the
registration of physicians and patients as provided under this section. The
registry must be accessible to law enforcement agencies and to a dispensing
organization in order to verify patient authorization for low-THC cannabis and
record the low-THC cannabis dispensed. The registry must prevent

Page 6 of 13

41

 

— 7777 77'7"-.---•   Ne:`,YOVJAMotif —

 

ENROLLED

2014 Legislature CS for CS for SE 1030, 1st Engrossed

Text Box: 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191
192 193 194 195 196 197 198 199 200 201 202 203
[image_381.jpg][image_331.jpg][image_331.jpg]20141030er an active registration
of a patient by multiple physicians.

(b) Authorize the establishment of five dispensing organizations to ensure
reasonable statewide accessibility and availability as necessary for patients
registered in the compassionate use registry and who are ordered low-THC
cannabis under this section, one in each of the following regions: northwest
Florida, northeast Florida, central Florida, southeast Florida, and southwest
Florida. The department shall develop an application form and impose an initial
application and biennial renewal fee that is sufficient to cover the costs of
administering this section. An applicant for approval as a dispensing
organization must be able to demonstrate:

1.    The technical and technological ability to cultivate and produce low-THC
cannabis. The applicant must possess a valid certificate of registration issued
by the Department of Agriculture and Consumer Services pursuant to s. 581.131
that is issued for the cultivation of more than 400,000 plants, be operated by a
nurseryman as defined in s. 581.011, and have been operated as a registered
nursery in this state for at least 30 continuous years.

2.    The ability to secure the premises, resources, and personnel necessary to
operate as a dispensing organization.

3.    The ability to maintain accountability of all raw materials, finished
products, and any byproducts to prevent diversion or unlawful access to or
possession of these substances.

4.    [image_331.jpg][image_331.jpg]An infrastructure reasonably located to
dispense low-THC cannabis to registered patients statewide or regionally as
determined by the department.

42

5.   Text Box: 204 05 06 07 08 09 10 11 12 13 4 5 6 7 18 19 0 21 22 23 24 5 26
27 8 9 30 31 32 [image_381.jpg][image_331.jpg][image_382.jpg]The financial
ability to maintain operations for the duration of the 2-year approval cycle,
including the provision of certified financials to the department. Upon
approval, the applicant must post a $5 million performance bond.

6.   That all owners and managers have been fingerprinted and have successfully
passed a level 2 background screening pursuant to s. 435.04.

7.   The employment of a medical director who is a physician licensed under
chapter 458 or chapter 459 to supervise the activities of the dispensing
organization.

(c)   Monitor physician registration and ordering of low-THC cannabis for
ordering practices that could facilitate unlawful diversion or misuse of low-THC
cannabis and take disciplinary action as indicated.

(d)   Adopt rules necessary to implement this section.

(6)  DISPENSING ORGANIZATION.—An approved dispensing organization shall maintain
compliance with the criteria demonstrated for selection and approval as a
dispensing organization under subsection (5) at all times. Before dispensing
low-THC cannabis to a qualified patient, the dispensing organization shall
verify that the patient has an active registration in the compassionate use
registry, the order presented matches the order contents as recorded in the
registry, and the order has not already been filled. Upon dispensing the low-THC
cannabis, the dispensing organization shall record in the registry the date,
time, quantity, and form of low-THC cannabis dispensed.

(7)  EXCEPTIONS TO OTHER LAWS.—

(a) Notwithstanding s. 893.13, s. 893.135, s. 893.147, or

43

[image_387.jpg][image_388.jpg]i'iRierFASIPPO' .. NW" •

ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

Text Box: I 233 234 235 236 237 238 239 240 2 241 243 244 245 246 247 248 249
[image_389.jpg]Text Box: 250 251 252 253 254 255 256 257 258 259 260 261
[image_390.jpg]20141030er

[image_331.jpg][image_382.jpg]any other provision of law, but subject to the
requirements of this section, a qualified patient and the` qualifiedpatient's
legal representative may purchase and possess for the patient's medical use up
to the amount of low-THC cannabis ordered for the patient.

(b)  Notwithstanding s. 893.13, s. 893.135, s. 893.147, or any other provision
of law, but subject to the requirements of this section, an approved dispensing
organization and its owners, managers, and employees may manufacture, possess,
sell, deliver, distribute, dispense, and lawfully dispose of reasonable
quantities, as established by department rule, of low-THC cannabis. For purposes
of this subsection, the terms "manufacture," "possession," "deliver,"
"distribute," and "dispense" have the same meanings as provided in s. 893.02.

(c)  [image_357.jpg]An approved dispensing organization and its owners,
managers, and employees are not subject to licensure or regulation under chapter
465 for manufacturing, possessing, selling, delivering, distributing,
dispensing, or lawfully disposing of reasonable quantities, as established by
department rule, of low-THC cannabis.

Section 3. Section 385.211, Florida Statutes, is created to

read:

385.211 Refractory and intractable epilepsy treatment and research at recognized
medical centers.—

(1)  As used in this section, the term "low-THC cannabis" means "low-THC
cannabis" as defined in s. 381.986 that is dispensed only from a dispensing
organization as defined in s. 381.986.

44

(2)  Notwithstanding. chapter 893, medical centers recognized

45

[image_391.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

20141030er

Text Box: 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278
279 280 281 282 283 284 285 286 287 288 289 290
[image_390.jpg][image_331.jpg][image_331.jpg]pursuant to s. 381.925 may conduct
research on cannabidiol and low-THC cannabis. This research may include, but is
not limited to, the agricultural development, production, clinical research, and
use of liquid medical derivatives of cannabidiol and low-THC cannabis for the
treatment for refractory or intractable epilepsy. The authority for recognized
medical centers to conduct this research is derived from 21 C.F.R. parts 312 and
316. Current state or privately obtained research funds may be used to support
the activities described in this section.

Section 4. Section 385.212, Florida Statutes, is created to

read:

385.212 Powers and duties of the Department of Health; Office of Compassionate
Use.—

(1) The Department of Health shall establish an Office of Compassionate Use
under the direction of the Deputy State Health Officer.

(2) The Office of Compassionate Use may enhance access to investigational new
drugs for Florida patients through approved clinical treatment plans or studies.
The Office of Compassionate Use may:

(a)   [image_331.jpg]Create a network of state universities and medical centers
recognized pursuant to s. 381.925.

(b)  [image_382.jpg][image_392.jpg]Make any necessary application to the United
States Food and Drug Administration or a pharmaceutical manufacturer to
facilitate enhanced access to compassionate use for Florida patients.

(c)   Enter into any agreements necessary to facilitate enhanced access to
compassionate use for Florida patients.

[image_393.jpg](3) The department may adopt rules necessary to implement

Page 10 of 13

46

[image_394.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

Text Box: 291 292 293 294 295 296 297 298 299 300 301 302 303 304 305 306 307
308 309 310 311 312 313 314 315 316 317 318 319 [image_395.jpg]20141030er

[image_331.jpg][image_382.jpg]this section.

[image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg][image_331.jpg]Section
5. Subsection (3) of section 893.02, Florida Statutes, is amended to read:

893.02 Definitions.—The following words and phrases as used in this chapter
shall have the following meanings, unless the context otherwise requires:

(3) "Cannabis" means all parts of any plant of the genus Cannabis, whether
growing or not; the seeds thereof; the resin extracted from any part of the
plant; and every compound, manufacture, salt, derivative, mixture, or
preparation of the plant or its seeds or resin. The term does not include
"low-THC cannabis," as defined in s. 381.986, if manufactured, possessed, sold,
purchased, delivered, distributed, or dispensed, in conformance with s. 381.986.

Section 6. Section 1004.441, Florida Statutes, is created to read:

1004.441 Refractory and intractable epilepsy treatment and research.—

(1)  As used in this section, the term "low-THC cannabis" means "low-THC
cannabis" as defined in s. 381.986 that is dispensed only from a dispensing
organization as defined in s. 381.986.

(2)  Notwithstanding chapter 893, state universities with both medical and
agricultural research programs, including those that have satellite campuses or
research agreements with other similar institutions, may conduct research on
cannabidiol and low-THC cannabis. This research may include, but is not limited
to, the agricultural development, production, clinical research, and use of
liquid medical derivatives of cannabidiol and low-THC

Page 11 of 13

47

[image_396.jpg]Text Box: [image_396.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

[image_397.jpg]Text Box: 320 321 322 323 324 325 326 327 328 329 330 331 332 333
334 335 336 337 338 339 340 341 342 343 344 345 346 347 348 [image_381.jpg]Text
Box: [image_381.jpg]Text Box:
[image_381.jpg][image_331.jpg][image_339.jpg]20141030er

[image_331.jpg]cannabis for the treatment for refractory or intractable
epilepsy. The authority for state universities to conduct this research is
derived from 21 C.F.R. parts 312 and 316. Current state or privately obtained
research funds may be used to support the activities authorized by this section.

Section 7. (1) As used in this section, the term "cannabidiol" means an extract
from the cannabis plant that has less than 0.8 percent tetrahydrocannabinol and
the chemical signature 2-[(1R,6R)-6-isopropeny1-3-methylcyclohex-2-en-l-y1]-
5-pentylbenzene-1,3-diol, or a derivative thereof, as determined by the
International Union of Pure and Applied Chemistry.

(2)  For the 2014-2015 fiscal year, $1 million in nonrecurring general revenue
is appropriated to the Department of Health for the James and Esther King
Biomedical Research Program and shall be deposited into the Biomedical Research
Trust Fund. These funds shall be reserved for research of cannabidiol and its
effect on intractable childhood-epilepsy.

(3)  Biomedical research funding for research of cannabidiol and its effect on
intractable childhood epilepsy shall be awarded pursuant to s. 215.5602, Florida
Statutes. An application for such funding may be submitted by any research
university in the state that has obtained approval from the United States Food
and Drug Administration for an exploratory investigational new drug study of
cannabidiol and its effect on intractable childhood epilepsy. For purposes of
this section, the Biomedical Research Advisory Council created under s.
215.5602, Florida Statutes, shall advise the State Surgeon General as to the
direction and scope of research of cannabidiol and its effect on intractable
childhood epilepsy and the award

Page 12 of 13

rem-rum. ---

48

[image_398.jpg][image_399.jpg]ENROLLED

2014 Legislature CS for CS for SB 1030, 1st Engrossed

20141030er

Text Box: 349 350 [image_400.jpg][image_331.jpg][image_382.jpg]of research
funding.

Section 8. This act shall take effect upon becoming a law.

Page 13 of 13

49

orca ric.1,a1Finn.Q! wnrris underlined are additions.

50

Arre4166( :11

CHAPTER 64-4
COMPASSIONATE USE

64-4.001 Definitions

64-4.002 Initial Application Requirements for Dispensing Organizations

64-4.004 Revocation of Dispensing Organization Approval

64-4.005 Inspection and Authorization Procedures

64-4.009 Compassionate Use Registry

64-4.001 Definitions.

For thepurposes of this chapter, the following words and phrases shall have the
meanings indicated:

(1)   Applicant — A nursery that meets the requirements of Section
381.986(5)(b)1., F.S., applies for approval as a dispensing organization, and
identifies a nurseryman as defined in Section 581.011, F.S.. who will serve as
the operator.

(2)   Approval — Written notification from the department to an applicant that
its application for dispensing organization approval has been found to be in
compliance with the provisions of this chapter and that the department is
awaiting notification that it is prepared to be inspected and authorized to
begin cultivation, processing, and dispensing.

(3)   Cultivation Authorization — Written notification by the department to a
Dispensing Organization that it may begin cultivating low-THC cannabis.

(4)   Processing Authorization — Written notification by the department to a
Dispensing Organization that it may begin processing low-THC cannabis to
Derivative Product.

(5)   Dispensing Authorization — Written notification by the department to a
Dispensing Organization that it may begin dispensing Derivative Product.

(6)   Certified Financials — Financial statements that have been audited in
accordance with Generally Accepted Auditing Standards (GAAS) by a Certified
Public Accountant, licensed pursuant to Chapter 473, F.S.

(7)   Cultivation — Growth of low-THC plant source material.

(8)   Derivative Product — Forms of low-THC cannabis suitable for routes of
administration.

51

(9) Dispensing Region — A geographical area where the cultivation and production
of low-THC cannabis under the control of a Dispensing Organization occurs. The
five dispensing regions shall be identified as follows:

(a)  Northwest Florida Region consisting of Bay, Calhoun, Escambia, Franklin,
Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon, Liberty, Madison, Santa Rosa,
Okaloosa, Taylor, Wakulla, Walton, and Washington counties.

(b)  Northeast Florida Region consisting of Alachua, Baker, Bradford, Clay,
Columbia, Dixie, Duval, Flagler, Gilchrist, Hamilton, Lafayette, Levy, Marion,
Nassau, Putnam, St. Johns, Suwannee, and Union counties.

(c)  Central Florida Region consisting of Brevard, Citrus, Hardee, Hernando,
Indian River, Lake, Orange, Osceola, Pasco, Pinellas, Polk, Seminole, St. Lucie,
Sumter, and Volusia counties.

(d)   Southwest Florida Region consisting of Charlotte, Collier, DeSoto, Glades,
Hendry, Highlands, Hillsborough, Lee, Manatee, Okeechobee, and Sarasota
counties.

(e)   Southeast Florida Region consisting of Broward, Miami-Dade, Martin,
Monroe, and Palm Beach counties.

(10) Dispensing Organization — A nursery that meets the requirements of Section
381.986(5)(6)1., F.S., including its contractual agents, which has been
authorized by the department to cultivate, process and dispense lowTHC cannabis.

(11) Dispensing Organization Facility — Any of the following facilities:

(a)Cultivation Facility: Any area designated in the application to be used for
cultivation of low-THC cannabis.

(b)                Processing Facility: Any area designated in the application
to be used for processing of Derivative Product.

(c) Dispensing Facility: Any area designated in the application where Derivative
Product is dispensed at retail.

(12) Financial Statements — A presentation of financial data, including
accompanying notes. derived from accounting records that purports to show actual
or anticipated financial position and intended to communicate an entity's
economic resources or obligations at a point in time, and the results of
operations and cash flows for a.period of time, in accordance with generally
accepted accounting principles or a comprehensive basis of accounting other than
generally accepted accounting principles. Financial presentations included in
tax returns are not financial statements. The method of preparation (for
example, manual or computer preparation) is not relevant to the definition of a
financial statement.

(13) Manager — Any person with the authority to exercise operational direction
or management of the Dispensing Organization or the authority to supervise any
employee of the Dispensing Organization.

52

(14)   Permanent resident — A person who has his or her true, fixed and
permanent home, in Florida to which, whenever absent, he or she has the
intention of returning. Once a permanent residence is established in Florida it
is presumed to continue until the resident shows that a change has occurred. Any
person who has established a residence in this state may manifest and evidence
the same by filing a sworn statement pursuant to Section 222.17, F.S.

(15)   Routes of administration — means the path by which a Derivative Product
is ordered by a physician to be taken into the body of the qualified patient,
but does not include smoking.

(16)   Visitation Protocol - A set of identified policies and procedures of an
applicant or Dispensing Organization that details requirements for visitor
access to any proposed or existing Dispensing Organization facility. Rulemaking
Authority 381.986(5)(d) FS. Law Implemented 381.986(5)(b) FS. History New

64-4.002 Initial Application Requirements for DispensingOrganizations.

Each nursery that meets the requirements of Section 381.986(5)(b)1., F.S.,
desiring to be approved as a Dispensing Organization shall make application,
either electronically or in hard copy, to the department using Form
DH8006-OCU-2/2015, "Application for Low-THC Cannabis Dispensing Organization
Approval" herein incorporated by reference and available at
http://www.flrules.org/Gateway/reference.asp?No—Ref-05457. The completed
application form must include the following:

(1)  An initial application fee of $60,063.00.

(2)  An explanation or written documentation, as applicable, showing how the
Applicant meets the statutory criteria listed in Section 381.986(5)(b), F.S. In
any explanation, the Applicant must address each item listed for each criterion
below. The Applicant must disclose the name, position, and resume of the
employee(s) who provides the knowledge or experience explained for each item.

(a) The technical and technological ability to cultivate, process, and dispense
low-THC cannabis. Please address the following items:

1.  Experience cultivating cannabis;

2.  Experience cultivating in Florida plants not native to Florida:

3.  Experience introducing new varieties of plants;

4.  Regional cultivation knowledge and experience:

5.  Experience cultivating plants for human consumption such as food or medicine
products;

53

[image_384.jpg][image_332.jpg]6. Experience with in-house propagation;

7. Experience with genetic modification or breeding:

8. Experience using clean growing rooms;

9. Knowledge of cannabis cultivation, including:

a.  Proper cultivation conditions and techniques;

b.  Additives that can be used when growing cannabis;

c.  Pests disease and deficiencies common for cannabis;

d.  Production of high quality product in a short time;

10. Experience with tracking each plant in a harvest;

11. Experience with good agricultural practices;

12. Experience with good handling practices;

13. Experience with good manufacturing practices;

14. Experience with analytical organic chemistry and micro-biology;

15. Experience with analytical laboratory methods;

16. Experience with analytical laboratory quality control, including maintaining
a chain of custody;

17. Knowledge of, and experience with, cannabis extraction techniques;

18. Knowledge of cannabis routes of administration;

19. Knowledge of, and experience with, producitig cannabis products;

20. Experience interacting with patients;

21. Experience with handling confidential information;

22. A marketing plan;

23. Experience gathering and managing data, i.e. data on patient reactions to
products dispensed;

24. Experience with recalls;

25. Training programs for employees addressing:

a.The Health Insurance Portability and Accountability Act (HIPAA);

b.         Patient education;

c.Compliance;

d.         Patient counseling; and

54

e. Data collection.

26. Any awards, recognition or certifications received for relevant expertise.

(b)  Written documentation demonstrating that the applicant possesses a valid
certificate of registration issued by the Department of Agriculture and Consumer
Services pursuant to Section 58L131 that is issued for the cultivation of more
than 400,000 plants, is operated by a nurseryman as defined in Section 581.011,
and has been operated as a registered nursery in this state for at least 30
continuous years.

(c)   The ability to secure the premises, resources, and personnel necessary to
operate as a Dispensing Organization. Please address the following items, and
include a sketch or other illustration:

1. Location of all properties Applicant proposes to utilize to
cultiyate,_process, and dispense low-THC cannabis and Derivative Product,
including ownership information for the properties and any lease terms if
applicable;

a.  For any property that is leased by the Applicant, include documentation that
the property owner consents to the use of the property for the purposes of
cultivation, processing, or dispensing of low-THC cannabis and Derivative
Products and documentation that the mortgagor or lienholder has been given
notice of the use of the property for the purposes of cultivation, processing,
or dispensing of low-THC cannabis and Derivative Products.

b.  For any property owned by the Applicant but subject to a mortgage or lien,
include documentation that the mortgagor or lienholder has been notified of the
use of the property for the purposes of cultivation, processing, or dispensing
of low-THC cannabis and Derivative Products.

2. Compliance with local regulations regarding sanitation and waste disposal;

3. The ability to obtain zoning approval;

4. Sketch or other illustration approximating_the property boundaries, land
topography, vegetation, proposed and/or existing structures, easements, wells
and roadways for each property proposed;

5. Description of the areas proposed for the cultivation of low-THC cannabis,
including the following:

a.Capacity, in square feet of growing area:

b.                  Cultivation environment, e.g., greenhouse, clean room,
aseptic, et cetera;

c. Irrigation system(s); and

d.              Text Box: I [image_401.jpg]Environmental control system(s);

6. A description of the ability or plan to expand any of the areas proposed for
low-TI-IC cannabis;

7. Back-up systems for all cultivation and processing systems;

55

8. A description of one or more strains of low-IFIC cannabis the applicant
intends to cultivate;

9. Access to water resources that allow for sufficient irrigation;

10. Description of the areas proposed for the processing of Derivative Products,
including the following:

a.  Extraction equipment and location;

b. Concentration equipment and location;

c.  Access to sufficient potable water and hot water;

d. Analytical equipment. including separators and detectors, and location;

e.  Safety equipment and facilities and location;

f.  Computer systems and software; and

g.  Ventilation and exhaust system.

11. Description of the methods proposed for the dispensing of Derivative
Products, including the following;

a.  Accessibility of dispensing facilities, e.g., centrally located to several
populated areas, located on a main roadway, not in a high crime area, et cetera;

b.  Proximity of dispensing facilities to patient populations; and

c.   Alternative dispensing, e.g. delivery.

12. A list of current and proposed staffing, including;

a.  Position, duties and responsibilities;

b.  Resume; and

c.   Professional licensure disciplinary action in all jurisdictions.

13. An organizational chart illustrating the supervisory structure of
theproposed Dispensing Organization;

14. Plans and procedures for loss of key personnel;

15. Plans and procedures for complying with OSHA regulations for workplace safe;
and

16. Relationship(s) with an independent laboratoucies) with cannabis testing
protocols and methods.

(d) The ability to maintain accountability of all raw materials, finished
products, and any byproducts to prevent diversion or unlawful access to or
possession of these substances. Please address the following items for each
property or location:

1. Floor plan of each facility or proposed floor plans for proposed facilities,
including the following: a. Locking options for each means of ingress and
egress;

56

b. Alarm systems;

c.  Video surveillance;

d. Name and function of each room;

e.  Layout and dimensions of each room;

2. Storage, including the following;

a. Safes.

b. Vaults.

c.  Climate control;

3. Diversion and trafficking prevention procedures:

4. A facility emergency management plan;

5. System for tracking low-THC source plant material throughout cultivation,
processing, and dispensing;

6. Inventory control system for low-THC cannabis and Derivative Products;

7. Policies and procedures for recordkeeping;

8. Vehicle tracking systems;

9. Vehicle security systems;

10. Methods of screening and monitoring employees;

Text Box: I I I I I I [image_402.jpg]11. Personnel qualifications and experience
with chain of custody or other tracking mechanisms;

12. Personnel reserved solely for inventory control purposes;

13. Personnel reserved solely for security purposes:

14. Waste disposal plan;

15. Plans for the recall of any Derivative Products that have a reasonable
probability of causing adverse health consequences based on a testing result,
bad patient reaction, or other reason; and

16. Access to specialized resources or expertise regarding data collection,
security, and tracking,

(e) An infrastructure reasonably located to dispense low-THC cannabis to
registered patients statewide or regionally as determined by the department.
Please address the following items:

1. A man showing the location of the applicant's proposed dispensing facilities;

57

[image_403.jpg]2. A sketch or other illustration of the actual or proposed
dispensing location showing streets; property lines; buildings; parking areas;
outdoor areas, if applicable; fences; security features; fire hydrants, if
applicable; and access to water and sanitation systems; and

[image_404.jpg]3. A floor plan of the actual or proposed building or buildings
where dispensing activities will occur showing:

a.Areas designed toprotect patient privacy;

b.                  Areas designed for retail sales;

4. A HIPAA compliant computer network utilized by all facilities;

5. Vehicles that will be used to transport product among cultivating,
processing, and dispensing facilities;

6. Communication systems;

7. Hours of operation of each dispensing facility; and

8. Methods of mitigating odors if applicable.

(fl The financial ability to maintain operations for the duration of the 2-year
approval cycle, including the provision of Certified Financials to the
department. Please provide the following items:

1.  Certified Financials issued within the immediately preceding 12 months;

2.  Applicant's corporate structure;

3.  All owners of the Applicant;

4.  All individuals and entities that can exercise control of the Applicant

5.  All individuals and entities that share in the profits and losses of the
Applicant;

6.  All subsidiaries of the Applicant;

7.  Any other individuals or entities for which the Applicant is financially
responsible;

8.  Assets of the Applicant and Applicant's subsidiaries;

9.  Liabilities of the Applicant and Applicant's subsidiaries;

10.                Any pending lawsuits to which the Applicant is aparty;

11. Any lawsuits within the past 7 years to which the Applicant was a party;

12. All financial obligations of Applicant that are not listed as a "liability"
in the Certified Financials;

13. A projected two year budget; and

14. Specific reference to sufficient assets available to support the Dispensing
Organization activities.

58

(g)     That all owners and managers have been fingerprinted and have
successfully passed a level 2 background screening pursuant to Section 435.04,
F.S., within the calendar year prior to application. Each owner and manager
should present to FDLE or one of its approved vendors for fingerprinting. At
that time, give the entity ORI number FL924890Z (DOH — OFFICE OF COMPASSIONATE
USE). The report will be sent directly to the Office of Compassionate Use.
Please submit a list of all owners and managers indicating, the date of each
individual's most recent Level-2 background screening.

(h)     The employment of a medical director who is a physician licensed
pursuant to Chapter 458 or Chapter 459, F.S., to supervise the activities of the
proposed Dispensing Organization. Please address the following items for the
physician chosen as medical director:

1.  Specialty area, if any;

2.  Experience with epileptic patients;

3.  Experience with cancer patients;

4.  Experience with patients with severe seizures or muscle spasms;

5.  Knowledge of the use of low-THC cannabis for treatment of cancer or physical
medical conditions that chronically produce symptoms of seizures or severe and
persistent muscle spasms;

6.  Knowledge of good manufacturing practices;

7.  Knowledge of analytical and organic chemistry;

8.  Knowledge of analytical laboratory methods;

9.  Knowledge of analytical laboratory quality control, including maintaining a
chain of custody;

10. Knowledge of, and experience with, CBD/low-THC extraction techniques:,

11. Knowledge of CBD/low-THC routes of administration;

12. Experience in or knowledge of clinical trials or observational studies;

13. Knowledge of, and experience with, producing CBD/low-THC products;

14. Experience with or knowledge of botanical medicines;

15. Experience with dispensing medications;

16. Description of how the medical director will supervise the activities of the
Dispensing Organization; and

17. Description of how the Dispensing Organization will ensure it has a medical
director at all times. (1) The ability to post a $5 million performance bond for
the biennial a tproval cycle.

59

(3)  Text Box: I [image_405.jpg]If the Applicant intends to claim any exemption
from public records disclosure under Section 119.07, F.S., or any other
exemption from_public records disclosure provided by law for any part of its
application, it shall indicate on the application the specific sections for
which it claims an exemption and the statutory basis for the exemption. The
Applicant shall submit a redacted copy of the application redacting those items
identified as exempt.

(4)  Failure to submit the $60,063.00 application fee or documentation
sufficient to establish the Applicant meets the requirements of Section
381.986(5)(b), F.S., shall result in the application being denied prior to any
scoring as contemplated in Section (5) of this rule.

(5)  Any "Application for Low-THC Cannabis Dispensing Organization Approval" and
all required exhibits and supporting documents shall be delivered to the Agency
Clerk of the Department of Health physically located at 2585 Merchants Row
Boulevard in Tallahassee, Florida, no earlier than 10:00 AM, Eastern Time, on
the effective date of this rule and no later than 5:00 PM, Eastern Time, 21
calendar days after the effective date of this rule.

(a) The department will substantively review, evaluate, and score applications
using Form DH8007-0CU2/2015, "Scorecard for Low-THC Cannabis Dispensing
Organization Selection" herein incorporated by reference and available at
http://www.flrules.org/Gateway/reference.asp?No=Ref-0546 I . The department's
substantive review will be completed by:

1.  Director of the Office of Compassionate Use

2.  A member of the Drug Policy Advisory Council appointed by the State Surgeon
General, and

3.  A Certified Public Accountant appointed by the State Surgeon General.

(b) Each reviewer will independently review each application and score using
Form DH8007-OCU-2/2015, "Scorecard for Low-THC Cannabis Dispensing. Organization
Selection." Scorecards from each reviewer will be combined to generate an
aggregate score for each application. The Applicant with the highest aggregate
score in each dispensing region shall be selected as the region's Dispensing
Organization.

c) In the event of a tie in a region, each reviewer will re-review the tied
applications and select a winning application. The department will approve the
application selected by the majority of the reviewers.

(d) In the event one nursery receives the high score in multiple regions, one of
which is the region represented

[image_406.jpg]

second highest scored Applicant will be approved for the other re ion s In the
event one nursery receives the high
score in multiple regions, none of which is the region represented by the
address on the nursery's certificate of

60

Text Box: I [image_407.jpg]registration, the Applicant will be approved for the
region for which it had the highest aggregate infrastructure score. and the
second highest scored Applicant will be approved for the other region(s).

(e) Upon notification that it has been approved as a region's Dispensing
Organization, the Applicant shall have 10 business days to post a $5 million
performance bond. The bond shall:

1.  Be payable to the department in the event the Dispensing Organization's
approval is revoked;

2.  Be written by a surety company licensed by the Florida Office of Insurance
Regulation.

3.  Be written so that the nursery name on the bond corresponds exactly with the
Applicant name.

4.  If a bond is canceled and the Dispensing Organization fails to file a new
bond with the department in the required amount on or before the effective date
of cancellation, the Dispensing Organization's approval shall be revoked.

(f) If the selected Applicant fails to post the bond within the required
timeframe, the Applicant with the next highest score in the dispensing region
shall be selected and notified.

(g) The surety company can use any form it prefers for the performance bond as
long as it complies with this rule. For convenience, the surety company can also
use Form DH8008-0CU-2/2015. "Florida Low-THC Cannabis Performance Bond" herein
incorporated by reference and available at http://www.flrules
org/Gateway/reference.asp?No=Ref-05460.

Rulemaking Authority 381.986(5Xd) FS. Law Implemented 381.986(5)(b) FS.
History—New

[image_408.jpg]64-4.004 Revocation of Dispensing Organization Approval.

(1) The department shall revoke its approval of the Dispensing Organization if
the Dispensing Organization does any of the following:

(a)                Cultivates low-THC cannabis before obtaining department
authorization;

(b)                Knowingly dispenses Derivative Product to an individual other
than a qualified patient or a qualified patient's legal representative without
noticing the department and taking appropriate corrective action;

(2) The department may revoke its approval of the Dispensing Organization if any
of the following failures impact the accessibility, availability, or safety of
the Derivative Product and are not corrected within 30 calendar days after
notification to the Dispensing Organization of the failure;

(a) Failure to comply with the requirements in Section 381.986, F.S., or this
rule chapter;

61

[image_409.jpg](b) Failure to implement the policies and_procedures or comply
with the statements provided to the department with the original or renewal
application

(3) The department may revoke its approval of the Dispensing Organization for
failure to meet the following deadlines if failure is not corrected within 10
calendar days:

(a)  Failure to seek Cultivation Authorization within 75 calendar days of
application approval: or

(b)  Failure to begin dispensing within 210 calendar days of the being granted
the Cultivation Authorization requested in subsection 64-4.005(2), F.A.C.

Rulemaking Authority 381.986(5)(d) FS. Law Implemented 381.986(5)(b) FS.
History—New

64-4.005 Inspection and Authorization Procedures.

(1)  Submission of an application for Dispensing Organization approval or
renewal constitutes permission for entry by the department at any reasonable
time during the approval or renewal process, into any Dispensing Organization
facility to inspect any portion of the facility; review the records required
pursuant to Section 381.986, F.S., or this chapter; and identify samples of any
low-THC cannabis or Derivative Product for laboratory analysis, the results of
which shall be forwarded to the department. All inspectors shall follow the
Dispensing Organization's Visitation Protocol when conducting any inspection.

(2)  A Dispensing Organization must request Cultivation Authorization within 75
days of being notified that it has been approved as a region's Dispensing
Organization. No less than 30 calendar days prior to the initial cultivation of
low-THC cannabis, the Dispensing Organization shall notify the department that
the Dispensing Organization is ready to begin cultivation, the Dispensing
Organization is in compliance with Section 381.986, F.S., and this rule chapter
and is seeking Cultivation Authorization. No low-THC cannabis plant source
material may be present in any Dispensing Organization facility prior to
Cultivation Authorization.

(3)  No less than 10 calendar days prior to the initial processing of low-THC
cannabis, the Dispensing Organization shall notify department artment that the
Di nsing Organization is ready to begin processing, the
Dispensing Organization is in compliance with Section 381.986, F.S., and this
chapter, and is seeking Processing Authorization.

(4)  A Dispensing Organization must begin dispensing Derivative Product within
210 days of being granted Cultivation Authorization. No less than 10 calendar
days prior to the initial dispensing of Derivative Product, the

Dispensing Organization shall notify the department that the Dispensing
Organization is ready to begin dispensing. the Dispensing Organization is in
compliance with Section 381.986, F.S., and this chapter, and is seeking
Dispensing Authorization.

(5) If the department identifies a violation of Section 381.986, F.S., or this
chapter during an inspection of a Dispensing

62

Organization facility, the Dispensing Organization shall notify the department
in writing, within 20 calendar days after the date of receipt of the written
notice of violation, identifying the corrective action taken and the date of the
correction.

Rulemaking Authority 381.986(5)(d) FS. Law Implemented 381.986(5)(b) FS.
History—New

64-4.009 Compassionate Use Registry.

f I) Ordering physicians licensed under Chapter 458 or 459 F.S., meeting the
educational requirements of Section 381.986(4), F.S., may access the
Compassionate Use Registry using their existing MOA Services credentials.

(2) Other persons may request access to the Compassionate Use Registry by
completing form DH8009-0CU2/2015, "Request for Access to the Compassionate Use
Registry," herein incorporated by reference and available at
http://www.flrules.org/Gateway/reference.asp?No=Ref-05459. Those requesting
access must meet one of the following criteria:

(a)                Authorized employee of a Dispensing Organization;

(b)                Law enforcement official; or

(c)                Authorized employee of the department.

(3) Persons seeking to access to the registry shall have successfully completed
a department-approved course in their responsibilities related to patient
confidentiality and shall make documentation of completion available to the
department upon request.

(4) Before dispensing any Derivative Product to a qualified registered patient
or the patient's legal representative, the Dispensing Organization must verify
that the patient has an active registration, the order presented matches the
order contents as recorded by the physician in the registry, and the order has
not already been dispensed.

(5) The Dispensing i zation shall enter a dispensing action into the registry
immediately upon dispensing

the Derivative Product to the qualified registered_patient or the patient's
legal representative.

Rulemaking Authority 381.986(5)(d) FS. Law Implemented 381.986(5)(a); 837.06 FS.
History—New

AMENDMENT TO•COMMERCIAL LEASE

63

THIS AMENDMENT ("Amendment") is made as of this __________________ day of
October, 2015, by

and between 'G&R REALTY, LLC, ("Lessor"), and TROPIFLORA, LLC ("Lessee"), who
hereby mutually covenant and agree as follows:

Whereas, Lessor and Lessee are parties to a Commercial Lease Agreement dated
JUNE 28, 2015 ("Lease"), for 7216 215T STREET EAST, SARASOTA, FLORIDA 34243 and
the parties agree to amend the Lease as follows:

1. Security Deposit, Prepaid Rent. Approval Period and Rent.

B.        Approval Period. Lessor shall use Prepaid Rent as payment for the
first
FOUR (4) months of the Initial Term of this Lease ("Approval Period") while
Lessee works to get necessary approvals for their business and use. During this
Approval Period, Lessor agrees to provide Lessee with storage area in warehouse
as detailed in "Exhibit B". Lessee agrees to provide Lessor with a list of items
being stored in warehouse.

 

Term Base Rent
For Term Sales Tax
per Month
(6.5%) Total Rent
per month
(Gross) July 1, 2015 $1,267.00 $82.39 $1,349.89 August 2015 $1,267.00 $82.39
$1,349.89 September 2015 $1,267.00 $82.39 $1,349.89 October 2015   __$1419._  
Total Rent for Term $5,068.00    

 

C.          Lessee shall pay to Lessor for the premises the total rental
consideration of Sixty-Two Thousand and Fifty-Six and 80/100ths Dollars
($62,056.80), which shall be paid in monthly rental installments (herein "Rent")
during the Term hereof as follows:

Term Base Rent
For Tern, Monthly
BM Rent Sales Tax
per Month
(B.5%) Tow Rent
per month
(Gross) Year 1: November 1, 2015 — October 31, 2016 $30,420.00 $2 535 00 $164.78
$2,699.78 Year 2: November 1, 2016 — October 31, 2017 $31,636.80 $2,636.40
$171.37 $2,807.77   $62,056.80 Total Rent for Term

 

Upon execution of this Amendment, Lessee shall pay to Lessor One Thousand Three
Hundred and Forty-Nine Dollars and 89/100th Dollars ($1,349.89) representing
payment for holding property off the market for month of October 2015.

All other terms and conditions shall remain the same.

[image_410.jpg]Text Box: [image_411.jpg]Text Box: LESSOR: G & R Realty, LLC
[image_412.jpg]Text Box: LESSEE: Trop ra LLC [image_413.jpg]Text Box: ate: JO
-IT [image_414.jpg]Text Box: Date: [image_415.jpg]IN WITNESS WHEREOF, Lessor and
Lessee have executed this Amendment as of the date first above

64

written.

Text Box: [image_416.jpg]Text Box: iteirsidel Security Features Included. ED
retells on be . [image_417.jpg]Text Box: 129Z-0008-E9 [image_418.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

[image_419.jpg][image_420.jpg][image_421.jpg][image_422.jpg]Text Box: SUM EC
TIVE CENTER [image_423.jpg]"Text Box: By? Cla Jacob: i.ummrt Tanager "
[image_423.jpg]Text Box: [image_424.jpg]Text Box: [image_425.jpg]Text Box: From
Soil to Oil 15500 George Blvd Ste A Clearwater, FL. 33760 [image_426.jpg]Text
Box: AGRICULTURAL, NC. DATE PAY [image_427.jpg]Text Box: elofr dviviV.-LZ
SE-Ve-1\; SIN L-4) 6AA.0 |00.- [image_428.jpg]Text Box: fl4ridacentral FOR.Z.NO
2-01)0 OW' [image_429.jpg]Text Box: 1: 263U330071:000 0943490 5211' LL79
[image_430.jpg]Text Box:
[image_431.jpg][image_339.jpg][image_382.jpg][image_432.jpg]SUMMIT EXECUTIVE
CENTER
13575 58th Street North #200
Cle'arwater, FL 33760

FIFTH MODIFICATION TO SERVICES AGREEMENT BEGINNING MAY 21ST, 2014 BY AND BETWEEN
MARIJ AGRICULTURAL, INC. ("CLIENT") AND SUMMIT EXECUTIVE CENTER (SUMMIT).

1.Client has requested and Summit has agreed to extend the service agreement
termination date for two additional months at no additional fee over existing
monthly pricing.

66

2.The refundable retainer will not increase.

3.The new termination date will be February 29th, 2016.

4.All other terms and conditions of the original agreement will remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Services
Agreement on this 24th day of December, 2015.

 